    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 1 of 121



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           6/16/20
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                          19 CR 0097(VM)
          -against-              :
                                 :                     DECISION AND ORDER
ABRAHAM HERNANDEZ,               :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Defendant Abraham Hernandez (“Hernandez”) is charged

with     one    count       of   possession    of   child     pornography,    in

violation of 18 U.S.C. Sections 2252A(a)(5)(B) and (b)(2).

Hernandez now moves, pursuant to the Fourth Amendment and

Rule 12 of the Federal Rules of Criminal Procedure, for an

order suppressing certain evidence (the “Motion,” Dkt. No.

14).      Specifically,           Hernandez     challenges:       (1)    police

officers’ initial warrantless entry into his apartment on

November 7, 2018, the ensuing search and securing of his

apartment, and all evidence that is the fruit of those

actions;       (2)    the    warrantless      search   of    Hernandez’s     Kik1

account information, and (3) a later federal search warrant

(the “Warrant”) and all evidence stemming from the Warrant.

(See “Memorandum,” Dkt. No. 15.)

        After        receiving      the    Government’s        memorandum     in

opposition to the Motion on June 10, 2019 (“Opposition,”

1   Kik is a social messaging application.


                                          1
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 2 of 121



Dkt. No. 17), the Court held oral argument on the Motion on

September     6,    2019.     At     the    Court’s        instruction,     oral

argument focused on Hernandez’s challenges to the New York

City Police Department’s (“NYPD’s”) initial entry into his

apartment, the ensuing search, evidence that is the fruit

of that entry and search, and the later Warrant.

     Based    on    the     motion    papers      and   oral   argument,    the

Court concluded that the Motion turned on disputed issues

of   fact    -–    in     particular:      whether      Hernandez’s       mother

voluntarily consented to the police officers’ initial entry

and search of the apartment; whether exigent circumstances

justified the officers’ initial entry and search of the

apartment;        whether     the     affidavit         submitted      to   the

magistrate judge by federal agents in support of the search

warrant     application       contained         material     deliberately     or

recklessly     false      statements       or     omissions;     and   whether

probable      cause         existed        for      Hernandez’s        arrest.

Accordingly,       the    Court     held   an     evidentiary     hearing    to

address these issues.

     For the reasons set forth below, the Court DENIES the

Motion.




                                       2
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 3 of 121



                          I.        FACTUAL BACKGROUND2

A.      THE NYPD INVESTIGATION

        1.      The Tip

       The case against Hernandez originated when an NYPD-

registered       confidential         informant      provided      a   tip    to   the

NYPD. In text messages sent on November 4 and 5, 2018, the

informant        told     her        NYPD        handler,     Officer        Jennings

(“Jennings”), that she knew an adult male who was engaging

in     sexual    activities         with    his     underage      sister     and   his

sister’s 13-year-old friend. She informed Jennings that the

man sent her videos of him engaging in sexual activities

with     the    13-year-old.         The    informant       provided    the     man’s

building        address   but       said     that    she    had    forgotten       his

apartment number. She stated that she did not know his

legal name.

       Around 6:00 p.m. on November 6, 2018, Jennings conveyed

this      information          to     NYPD        Detective       Anthony      Lofaro

(“Lofaro”). In a text message to Lofaro, Jennings explained

that the informant insisted she did not want to be paid for

2 The factual recitation that follows derives from the transcripts of
the hearing held on November 26, 2019 and January 7, 2020 (“Nov. 26
Tr.” and “Jan. 7 Tr.”) and the exhibits admitted in evidence at that
hearing as well as the pleadings and motion papers on the public
record. No further citations to these sources will be made herein
except as specifically cited. While the Court has reviewed and
considered all of the live testimony and accompanying exhibits admitted
in evidence in connection with the hearing in this matter, the Court
addresses only those portions of the evidence relevant to its legal
conclusions.



                                             3
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 4 of 121



providing information but that Jennings would nonetheless

pay her. He asked Lofaro to keep him apprised of how the

informant assisted the investigation so that Jennings could

compensate her.

       Lofaro felt an urgent need to locate the 13-year-old

the     informant      had    referred         to.    At    around      8:15    p.m.    on

November 6, Lofaro met with the informant in Queens. The

informant        showed      Lofaro      the    Kik        messages,     videos,       and

photos     she    received        from    the    man       she    had   described       to

Jennings and who used the Kik username Armanixprincex and

the Kik display name Armani Prince. Lofaro recalled that

the room in some of the videos featured floral bedding.

According        to    Lofaro,      the        informant         claimed       that    she

recognized the background of one video as the Kik user’s

apartment and recognized the penis in the videos as the Kik

user’s     penis.3      After     showing       Lofaro       the   content       on    her

phone,      the       informant       sent       the       videos,      photos,        and

screenshots of the Kik messages to Lofaro’s work phone. In

Lofaro’s       view,        the    informant          “seemed       disgusted”         and

reported      the      conduct     because       she       “thought     that     it    was

wrong”      and       not    because      she        wanted      payment       for     the

information. Nov. 26 Tr. at 164:24-165:9; 166:11-19. When


3 Lofaro did not include this information in the three reports he made
regarding statements by the informant. See Def.’s Exs. 3505-15, 3505-
16, 3505-17.


                                           4
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 5 of 121



Lofaro reviewed the messages on the informant’s phone, he

viewed them as evidence of ongoing criminal activity. As he

testified, his first impression of the messages was that

they were “concerning because we had a 13-year-old female

that       was   being        raped.”      Nov.       26    Tr.    167:12-15.    However,

Lofaro         did    not     explain      why       he    believed      the   potentially

criminal activity the informant had reported was ongoing.

          2.     The Kik Messages

          The Government produced the screenshots the informant

sent to Lofaro, who was not aware of anyone from the NYPD

extracting the messages or other data from the informant’s

phone. It is not clear when the messages depicted in the

screenshots            were    sent.       One       of    the     screenshots    depicts

timestamps            generated       by   the       Kik     application:      “Yesterday

12:14 PM . . . Yesterday 1:42 PM . . . Yesterday 10:39 PM .

.     .    [Today]      3:39     AM[.]”      Gov.’s          Ex.    4,   at    125.   These

timestamps indicate only that some of the messages were

sent the day before and the day on which the informant took

the       screenshots.         Because       the          Government     did   not    offer

evidence         of    when     the    screenshots           were    taken,     the   Court

cannot infer the date of the messages from the timestamps.4

When asked if the informant sent Lofaro the screenshots


4 Special Agent Leslie Adamczyk (“Adamczyk”) of the Federal Bureau of
Investigation (“FBI”) testified that she did not know how long before
November 7, 2018 the Kik messages were sent.


                                                 5
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 6 of 121



while he was still meeting with her, Lofaro responded, “I

don’t know exactly.” Nov. 26 Tr. 210:17-19.5

         Lofaro considered the messages to be consistent with

what the informant told him. In the messages, the Kik user

repeatedly represented that the photos and videos depicted

him engaging in sexual activities with a 13-year-old friend

of his 12-year-old sister. The Kik user represented that he

began having sex with the 13-year-old in the summer of 2018

and that they engaged in sexual activities a “couple times”

when she was spending the night with his sister. Gov.’s Ex.

4,     at   128,     132.    In     addition,        the    Kik     user   told     the

informant that he had a video of his sister with the 13-

year     old   and    sent    the     informant       a     video    depicting      two

underage girls engaging in sexual activities.

       Although the messages make clear that the 13-year-old

was not always at the Kik user’s residence, the Kik user

indicated      that    she        would   return      for    sleepovers      in     the

future. On one occasion when she was not at the Kik user’s

residence, the Kik user stated that he could “see if she[

would]      come”    over.    See     id.       at   114.    The    Kik    user   also

represented        that,     if    the    informant        wanted    to    engage    in

sexual activities with the 13-year-old, he could arrange

5 Additionally, the screenshots, as produced by the Government, do not
present the conversation between the Kik user and the informant in
chronological order. For example, there appears to be overlap between
messages on the second and fourth pages of Government Exhibit 4.


                                            6
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 7 of 121



it. The Kik user suggested that he, the informant, and the

13-year-old have a “threesome.” See, e.g., id. at 118, 132.

       The    messages      were     consistent           with    the        informant’s

claims that she had seen the Kik user in person and had

seen his apartment. At one point the informant said that,

if the Kik user wanted her to come over, she could “get a

ride,” and the Kik user replied “Yeah come.” Id. at 116.

The    Kik    user       repeatedly        invited    the        informant       to    his

residence and referred to the possibility of having sexual

relations with the informant. The Kik user and informant

also used terms of endearment when speaking to one another.

The    Kik    user       referred     to    the     informant          as    “sweetie,”

“love,” “boo,” and “bby.” See id. at 118, 123, 125, 130.

The informant similarly called the Kik user “baby.” See id.

at 124.

       At one point during the Kik exchange, the informant

sent    the    message      “U,”     followed        by    a     screenshot       of    an

account on the dating site MeetMe with the display name

ArmaniPrince. See Gov.’s Ex. 4, at 129. The MeetMe profile

featured a profile picture and described the user as a 27-

year-old      male       residing    in     the    Bronx.        At    the     time    the

screenshot         was    taken,     the        ArmaniPrince          MeetMe     profile

indicated      that      the    user’s      current       geolocation          was    Mott

Haven,       New   York,       the   neighborhood          where       the     apartment


                                            7
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 8 of 121



building that the informant identified is located. When the

informant       asked,    “That       u    on     MeetMe[?],”         the     Kik    user

replied, “Yeah sweetie.” Id. at 130. Consistent with the

Kik user and informant having interacted before, the Kik

user    then     wrote,     “Now      u    remember          lol,”    to     which    the

informant responded, “Yes.” Id.

       The messages however, do raise some ambiguity about the

claim that the informant believed the Kik user to be the

person      shown   in    the    videos         who   was     engaging       in     sexual

activities with minors. For example, the informant messaged

the Kik user, “That not u [with] her.” Id. at 116.

       Nor are the messages entirely consistent with the claim

that    the     informant       was   concerned         about        the    Kik   user’s

behavior. In fact, in other parts of the Kik conversation,

the informant requested videos of the Kik user engaging in

particular       sexual     activities           with    the     13-year-old.          The

informant also indicated that she wanted to be present at

the    Kik     user’s     apartment         while       he    engaged        in   sexual

activities       with    the    13-year-old,            stating,       “Yo    when     she

comes back to your crib to sleep lol I want to see this /

We can smoke and have some drinks.” Id. at 117.

       3.      The NYPD’s Social Media and Database Searches

       Around    8:30    p.m.    on       November      6,    2018,        NYPD   Officer

Wonjin Noh (“Noh”) conducted Google searches based on the


                                            8
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 9 of 121



username, display name, and profile picture associated with

the     Kik    account    at    issue    here.      From    the   searches     he

conducted, Noh identified social media accounts, including:

          1. A Plenty of Fish account for “ArmaniPrince90” that
             described the user as a 28-year-old male standing
             five feet, seven inches tall, whose astrological
             sign is Leo, and who lives in the Bronx;

          2. An Instagram account for @Swayzeejay with the
             display   name  “AJ  Hernandez” that referenced
             another social media account with the username
             “armani_prince”; and

          3. A Facebook account for “AJ Hernandez” from the
             Bronx with the custom Uniform Resource Locator
             (“URL”) https://www.facebook.com/SwayZeeJay.6

Def.’s Ex. 3508-01, 3508-02. Public photographs associated

with the accounts appeared to depict the same individual as

the     profile   picture      associated       with      the   MeetMe    account

described above.

       Using a database accessible to the NYPD, Noh identified

a photograph and information about a person named Abraham

Machuca       Hernandez   whose    appearance          matched    that    of   the

person depicted in the social media photos Noh identified.

Noh’s search also revealed that Abraham Machuca Hernandez

had a Pennsylvania driver’s license.

       Through    another      database,      Noh   identified       a   specific

apartment in the building identified by the informant that

was     associated   with      someone       with   the    surname   Hernandez.
6 The Court takes judicial notice of the fact that Facebook allows users
to customize the URLs for their profiles.


                                         9
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 10 of 121



Noh’s      reports,      which    the    Government     produced,    do    not

provide       detail      regarding      the     time   period      of     that

association.7

B.      THE NOVEMBER 7, 2018 WARRANTLESS ENTRY

        Around 12:25 a.m. on November 7, 2018 -- approximately

four hours after Lofaro met with the informant -- Lofaro

and other NYPD officers went to the apartment                       that Noh

identified       based     on    the    street    address   the     informant

provided. The officers did not have a warrant to arrest

Hernandez or a warrant to search the apartment. According

to Lofaro, they did not obtain a warrant before going to

the apartment because they were concerned about locating

the      13-year-old      girl    as    quickly    as   possible.        Lofaro

conceded that the officers did not have the permission of

Hernandez or his mother to enter the building and could not

recall how they gained access to the building. He testified

that the officers planned to gain access to the apartment

by knocking on the door and requesting permission to enter.

He explained that he and his captain discussed “possibly

getting an exigent circumstance to enter the apartment” in

the event they did not receive consent to enter. Nov. 26

Tr. 170:14-19.

7 Noh’s report stated the he “conducted Das Lite computer checks with
the last name ‘Hernandez’ who resides at [the building address provided
by the informant].” Def.’s Ex. 3508-01. Lofaro said that he could not
testify to details about Noh’s searches.


                                        10
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 11 of 121



     At      the    time       the     officers      arrived      at    the   apartment

door, Hernandez was home with his mother, Elexida Hernandez

(“Ms. Hernandez”), who also resides in the apartment. Aside

from Hernandez and his mother, no one else lives in the

apartment.         Ms.    Hernandez       has     one     other    child:     an     adult

daughter who lived in Virginia as of November 2018.

     Ms. Hernandez is sixty-six years old and has lived in

New York for thirty-five years. She attended school in the

Dominican      Republic          through        the       tenth   grade,       and     she

testified      that       she    has     only    a    limited     understanding         of

English. Ms. Hernandez has never been arrested, and police

never before searched her home. She suffers from nervous

problems, arthritis, and high blood pressure, and lives on

Social       Security           Disability           Benefits.          She    receives

assistance from home attendants, who visit her home three

times    a   week        for    four    hours.       As   of   November       2018,    Ms.

Hernandez was recovering from two surgeries that she had in

the preceding two-and-a-half months.

     The      parties          dispute     what       happened         when   the     NYPD

arrived at the Hernandez’s door. Ms. Hernandez remembered

hearing a loud knock on the door, which scared her. She

testified that when she went to see who was at the door, a

man “told [her] to open the door,” and that, when she asked

who he was, the man said he was a detective. Id. at 27:13-


                                            11
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 12 of 121



25. Ms. Hernandez understands the word detective. Although

the officer who spoke to her was in plain clothes, she

recognized     others       with    him    as     police    because     they    were

wearing     uniforms.        She    recalled        seeing       more    than    six

officers at her apartment. She testified that she asked the

officer what happened, he responded by asking if Hernandez

lived there, and she confirmed that he did. According to

Ms.   Hernandez,       she    again        asked    the     officer      what   was

happening,     and     he    said,        “[w]e    want     to    ask    you    some

questions.” Id. at 27:23-28:2. She then opened the door.

She testified that once she opened the door, the officer

asked where Hernandez’s room was, and she “showed him.” Id.

at 28:2-7. She explained that an officer then entered the

apartment and “took” Hernandez out. Id. According to Ms.

Hernandez,     the     officers       never        requested      permission      to

enter, and she did not know that she had the right to deny

them access.

      Lofaro testified that he, his captain, and at least

two   other   officers       went    to     the    apartment.      According     to

Lofaro, his captain knocked loudly on the apartment door,

the   officers    identified         themselves        as    police,      and   Ms.

Hernandez     opened    the    door.       Lofaro    believed      the    officers

were all wearing suits and that some of the officers were

carrying guns, which they kept holstered. He confirmed that


                                          12
    Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 13 of 121



no     one    spoke     to   Ms.         Hernandez     in    Spanish     before      the

officers       entered.        He        testified    that     his    captain        said

something to Ms. Hernandez in English but that he could not

recall exactly what his captain said. According to Lofaro,

Ms.      Hernandez      made        a     gesture     that    he     interpreted      as

indicating that she was allowing the officers to enter the

apartment.8 Lofaro did not interpret anything he observed as

indicating that the officers were unwelcome.

         Upon entering, the officers saw no minor, no bedrooms

besides       those     of   Hernandez          and    Ms.    Hernandez,       and    no

obvious criminal activity. However, Lofaro noticed bedding

in Ms. Hernandez’s room that he believed to be a potential

match to the bedding in the videos. Lofaro knocked on the

door to Hernandez’s bedroom, and Hernandez opened the door.

Lofaro recalled that he then “asked [Hernandez] to step out

into the hallway so [they] could speak,” that Hernandez

walked out of the apartment into the hallway, and that

officers then handcuffed Hernandez in the hallway. Nov. 26

Tr. 171:1-2.9 At the time the officers arrested Hernandez,

Lofaro       believed    him        to    be   the    Kik    user    because    Lofaro

recognized Hernandez from the social media account photos

8 Lofaro’s report of the events also states that Ms. Hernandez “invited
[the NYPD] into her apartment by opening the door and motioning us in.”
Gov.’s Ex. 7.
9 Lofaro explained that if Hernandez had refused to walk outside, then

Lofaro’s captain would have been responsible for making a decision
about whether to arrest Hernandez inside the apartment.


                                               13
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 14 of 121



that    Noh        identified.         Lofaro       did   not     recall     asking

Hernandez at the time of the arrest whether he was, in

fact, Abraham Hernandez.

       Lofaro claimed that, because they lacked a warrant,

the officers did not thoroughly search the apartment on

November 7. They did, however, seize two phones,10 and they

looked around for the 13-year-old girl the informant had

referred to. The officers showed Ms. Hernandez a picture of

the two minors featured in the videos and asked if she knew

them.       They    also    looked     for    the    minors      throughout       the

building.

       Ms. Hernandez asked the officers what was happening

and why they were arresting her son when he had been at

home all day. The officers told her that, because her son

was    of    legal       age,   he   would    have   to   explain       it   to   her

himself.

C.     HERNANDEZ’S POST-ARREST STATEMENT

       Some of the NYPD officers took Hernandez to a local

precinct for questioning. They read Hernandez his rights

under Miranda v. Arizona, 384 U.S. 436 (1966), before the

interview          and    recorded    the     interview,        which    began     at

approximately 1:48 a.m. on November 7, 2018.



10 The Government is not seeking to introduce evidence obtained from
these seized phones.


                                         14
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 15 of 121



D.     THE NYPD’S SECURING OF HERNANDEZ’S APARTMENT

       Meanwhile,         NYPD       officers       remained          inside      the

Hernandez’s apartment for approximately 39 hours until the

FBI executed the Warrant around 4:30 p.m. on November 8.

The officers intended to ensure that no one tampered with

or removed anything from the bedrooms.                        Lofaro referred to

this as “safeguarding” and testified that it is standard

police practice. Nov. 26 Tr. at 172:15-173:5.

       The     officers    permitted       Ms.    Hernandez      to    access     the

common areas of the apartment but did not allow her to

enter     her     bedroom        without     an     escort.      Ms.        Hernandez

confirmed       that   a       Spanish-speaking          officer      was     present

during that time. Through the Spanish-speaking officer, she

told     the    officers        to   leave,       but    they    did    not.      The

experience was distressing for Ms. Hernandez, and, on the

night the officers arrived, she experienced a medical event

that triggered the officers to call an ambulance for her.

The following day, Ms. Hernandez called her sister-in-law,

who agreed to come over to the apartment. Ms. Hernandez

explained that, although the officers observed her making

this call, they did not hear that Ms. Hernandez’s sister-

in-law       planned      to    come    to    the       apartment.      When      Ms.

Hernandez’s       sister-in-law        arrived,         the   officers,       despite




                                        15
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 16 of 121



some initial reluctance, allowed her to enter the apartment

but instructed that, if she left, she could not return.

E.     THE NYPD’S SEARCH FOR A PROSECUTOR

       While NYPD officers were safeguarding the apartment,

Lofaro took steps to refer the case to a prosecutor. The

Bronx District Attorney’s Office did not take the case.

Based     on     a   conversation           with      a    supervisor,      Lofaro

understood       that   the     Bronx           District     Attorney’s     Office

thought that the NYPD lacked evidence that the Kik messages

described above originated in the Bronx and, accordingly,

that    jurisdiction      would       be    more     appropriate     in     Queens,

where    the     messages      were    received.           Lofaro   spoke    to    a

prosecutor he knew in Queens, but she said that her bureau

did    not     handle   such    cases.          He   did   not   understand       her

response to indicate that the Queens District Attorney’s

Office would decline the case. Ultimately, the NYPD did not

refer the case to the Queens District Attorney’s Office

because the FBI accepted the case.

F.     THE INFORMANT’S STATEMENT

       Also on November 7, the informant made the following

written statement in connection with her identification of

a picture of Hernandez: “This is the guy sen [sic] me the

pic and vide [sic] and we talk on kik and meetme app.”

Def.’s Ex. L.


                                           16
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 17 of 121



G.    THE FEDERAL INVESTIGATION

      Sometime       after     7:00     p.m.    on    November     7,    2018   –-

approximately        nineteen      hours       after     the    NYPD     arrested

Hernandez and began securing his apartment -- Lofaro spoke

with Adamczyk and Assistant United States Attorney Sarah

Mortazavi (“Mortazavi”) by phone for approximately ten to

twenty minutes.

      As      of   November     2018,     Mortazavi       had    worked    as   an

Assistant United States Attorney for approximately seven

months. At that time, she was working in the General Crimes

Unit. Adamczyk was, and is, a member of the FBI’s Child

Exploitation        and   Human       Trafficking        Task   Force.     Before

joining the FBI, she obtained a law degree and worked as a

prosecutor in Essex County, New Jersey for five years. In

her seven years at the FBI, she has not performed any legal

work.

      During the call on the evening of November 7, Lofaro,

Adamczyk, and Mortazavi agreed that they would meet on the

morning of November 8 and that Lofaro would bring Hernandez

to their office. During their meeting on the morning of

November      8,   Lofaro      provided       Adamczyk    and    Mortazavi      the

videos, photos, and screenshots of messages sent through

the     Kik    account    at    issue,        along    with     other    relevant

information.


                                         17
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 18 of 121



       Lofaro      testified        that       he    provided          Adamczyk       and

Mortazavi an accurate account of everything he knew about

the case. He specifically confirmed that he told Mortazavi

and Adamczyk that the NYPD conducted inquiries based on the

Armani Prince Kik account that led them to Hernandez; that

he   believed       the    Armani     Prince        Kik    account       belonged      to

Hernandez;         that      NYPD      officers            entered           Hernandez’s

apartment,        seized    phones,    and      were      remaining          inside   the

apartment     to    safeguard       it;    and      that    the       Bronx    District

Attorney’s Office and a prosecutor in the Queens District

Attorney’s Office declined the case.

       Lofaro      also     testified      to       the    limitations          on    his

knowledge as of November 8, 2018. At that time, he did not

know    whether       the     informant         had       been        paid     for    the

information she provided. He also testified that he did not

know   any    information       regarding           the    informant’s          criminal

history      or    whether     she    was       engaging         in    any     criminal

activity when she provided the tip in this case.11 Because

the informant was registered, Lofaro believed that she had

previously provided credible information. However, he did




11 Lofaro testified that Jennings did not provide him with the
informant’s criminal history, but that, as an NYPD member, Lofaro could
generate criminal history reports.


                                          18
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 19 of 121



not know any specific information about why the informant

was registered.12

       Based on her initial review of the Kik conversation,

Adamczyk was concerned for the safety of the Kik user’s

sister    and     the    other      minor       appearing     in     the    sexual

activities shown in the videos. She also thought the videos

appeared to be commercial child pornography. As used by law

enforcement        personnel,         the        term    commercial           child

pornography       refers      to    child       pornography        that    appears

similar    to,    or    is,    widely-distributed         child      pornography

that      investigators            have        encountered     in          previous

investigations.

       Commercial videos are not necessarily made in studios;

they can be produced, for example, in bedrooms of private

residences. Accordingly, Adamczyk believed that the videos

could have been produced in Hernandez’s apartment even if

they were commercial child pornography. She testified that,

without a warrant authorizing her to search the apartment,

she could not confirm whether the videos were, in fact,

made in Hernandez’s apartment. Adamczyk also testified that

she    could     not    be    certain     that     the   Armanixprincex         Kik


12  Although Lofaro obtains search warrants “fairly frequently,” he
testified that he “did not know” whether the NYPD’s Patrol Guide
contains special procedures that apply when an informant provides
information used to obtain a search warrant. Nov. 26 Tr. 192:25, 193:7-
10.


                                          19
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 20 of 121



account belonged to Hernandez. Although she believed that

the     account’s        profile    picture      was    a    photograph       of

Hernandez, she recognized that someone other than Hernandez

could     have      created        the    account      using     Hernandez’s

photograph.

       According to Mortazavi, the team felt that they needed

to work quickly to draft a complaint and search warrant

application.       She    explained      that   they   wanted    to   draft   a

complaint as soon as possible because Hernandez had already

been arrested. When initially asked why they felt a need to

draft the warrant application quickly, she explained that

they perceived a risk that evidence would be destroyed or

tampered with, particularly if Hernandez was released on

bail. She added that concerns about the minors shown in the

videos also contributed to a sense of urgency.

       The group decided that Adamczyk, rather than Lofaro,

would sign the complaint and warrant affidavit. At the time

that    decision    was     made,   Adamczyk     had   not     conducted   any

independent investigation on the case. Rather, Lofaro, with

the assistance of other NYPD officers, had conducted the

investigation. Adamczyk admitted that when Lofaro conveyed

information to her, she did not ask him to explain how he

knew the information to be true.




                                         20
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 21 of 121



      Prior to the submission of the warrant application,

Adamczyk performed a database check for the name “Abraham

Hernandez” and the location New York. The database check

returned     three      results    --        Machuca    Hernandez     Abraham,

Machuca Abraham, and Machuca-Hernandez Abraham -- all of

whom were associated with the apartment unit identified by

the NYPD.

      With    input      from     Lofaro       and     Adamczyk,     Mortazavi

continued       drafting    the      complaint         against       Hernandez.

Mortazavi also drafted the warrant application and warrant

affidavit with Adamczyk’s assistance, even though it was

Adamczyk who would ultimately swear to the truth of the

information      in   the   warrant          affidavit.     Lofaro    remained

present while Mortazavi drafted the warrant application and

warrant affidavit. One of Mortazavi’s supervisors reviewed

the warrant affidavit before its submission.

      1.     The Federal Complaint and Warrant Affidavit

      On the morning of November 8, 2018, Adamczyk swore out

a   complaint    (the    “November      8     Complaint,”    Gov.’s     Ex.   1)

against Hernandez, which Mortazavi also signed. Hernandez’s

federal presentment was held at 3:10 p.m. Shortly before

3:45 p.m. that day, Adamczyk swore out an application for a

warrant to search Hernandez’s residence and an affidavit in

support of the application (the “Warrant Application” and


                                        21
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 22 of 121



“Warrant Affidavit,” Gov.’s Ex. 2). The Warrant Affidavit

explicitly       incorporated           the     November     8    Complaint         by

reference. The magistrate judge issued the Warrant at 3:45

p.m. on November 8.

      At the suppression hearing before this Court, Adamczyk

testified that, at the time she swore out the November 8

Complaint       and     Warrant         Affidavit,      she       believed         the

assertions they contained to be true and that she was not

aware of information that, in her view, contradicted the

assertions in those submissions. She further testified that

she had no doubts as to the existence of probable cause

supporting the search at that time.

      The Warrant Affidavit, however, contained a number of

inaccurate statements and omissions. First, it referred to

the informant as “Witness-1,” omitted to mention that the

informant       would   be    paid      for     providing    information,          and

failed     to     provide        information       about      the       informant’s

reliability, criminal history, pending charges, or ongoing

criminal activity. Lofaro told Mortazavi and Adamczyk that

the   information         came      from   an    informant,       but      Mortazavi

decided to characterize the informant as a witness. When

asked    to     explain      that      decision,    Mortazavi        stated    that

“there was something about . . . the way the information

was     reported      where      the    [informant]        felt     more    like    a


                                           22
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 23 of 121



civilian . . . .” Nov. 26 Tr. 91:25. Adamczyk similarly

testified that she considered the Confidential Informant to

be a “complaining witness” because “[s]he’s the one that

brought    the       information       forward.”       Nov.       26    Tr.        15:13-15.

Both Adamczyk and Mortazavi testified that they did not

intend    to     hide        that     “Witness-1”           was     a        confidential

informant.

     In    the       course      of   her    duties    at     the       FBI,       Adamczyk

encountered          complaints       and     affidavits      that           referred      to

confidential informants as such, but she had not signed one

before. Although she received training on preparing search

warrant affidavits at the FBI Academy, she disclaimed any

knowledge       of    the     law     relating       specifically             to    warrant

affidavits       that        rely      on     evidence        from           confidential

informants. She did not consult with any of her superiors

about     any        requirements       that        apply     to        such        warrant

affidavits       when       preparing        her    affidavit          in     this    case.

Mortazavi       had    previously           drafted    a    complaint              based   on

information          from    a    confidential        source           and    knew     that

prosecutors           typically        include        information                  regarding

sources’ records of reliability.

     Adamczyk and Mortazavi were, at the time, aware how

heavily    the       Warrant     Affidavit         relied    on    the        informant’s

account. But, according to Adamczyk, they never discussed


                                             23
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 24 of 121



gathering additional information about the informant. When

she signed the Warrant Affidavit, Adamczyk had not spoken

to the informant and had not seen written documentation of

what    the    informant         told    the    NYPD.     In    fact,      Adamczyk

admitted that she “didn’t know anything at all about the

confidential        informant”          when    she     signed    the       Warrant

Affidavit. Nov. 26 Tr. 59:24-60:1. She understood at the

time   that    “many      confidential         informants      have   a    criminal

history”      but    did       not   recall     asking     Lofaro       about    the

informant’s past. Nov. 26 Tr. 44:34-25. When asked whether

she “wanted to know something about who this confidential

informant was” before signing the November 8 Complaint and

Warrant Affidavit, Adamczyk responded, “No.” Nov. 26 Tr.

42:20-23. Mortazavi was likewise unable to recall asking or

receiving information about the informant.

       Second,      the    Warrant       Affidavit       indicated        that   the

informant knew the name and address of the Kik user who

sent her child pornography. Specifically, Adamczyk stated

that: “Witness-1 reported to law enforcement that ABRAHAM

HERNANDEZ     lives       at    [a   particular       address,    including       an

apartment number].” Warrant Aff. ¶ 11(a). See also id. ¶ 12

(“On or about November 7, 2018, Witness-1 reported to a New

York City Police Department (“NYPD”) precinct that Witness-

1 had received the videos from ABRAHAM HERNANDEZ.”). In


                                         24
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 25 of 121



fact, although the confidential informant provided the Kik

user’s building address, she did not provide his apartment

number or legal name. As discussed above, Noh’s searches

yielded     Hernandez’s      name    and    apartment    number,    and

Adamczyk’s database search -- which she conducted before

swearing out the Warrant Affidavit -- corroborated the link

between Hernandez’s name and the apartment. Adamczyk denied

that Lofaro told her that the informant did not know the

Kik user’s apartment number and could not recall if he told

her the informant did not know the Kik user’s legal name.13

Lofaro    testified   that    he    could   not   specifically   recall

telling Mortazavi and Adamczyk that the informant did not

recall Hernandez’s name. Lofaro testified that he explained

to Mortazavi and Adamczyk the searches Noh had conducted to

link the Armanixprincex Kik account to Hernandez “[o]nly to

the extent that [he] was aware,” noting that he was not

personally involved in conducting the searches. Nov. 26 Tr.

207:9-14. As noted above, Lofaro was not able to provide

the   Court    with   any    meaningful     detail   regarding     Noh’s

searches.

      Third,    the    Warrant      Affidavit      represented     that,

“[a]ccording to Witness-1, Witness-1 has known HERNANDEZ



13  Mortazavi similarly testified that she believed, as of November 8,
that the informant had provided Hernandez’s name.


                                    25
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 26 of 121



for approximately one year, has engaged in sexual acts with

HERNANDEZ       multiple      times,      and     has     seen      HERNANDEZ’s

apartment    in    the     Bronx,   New     York.”      Warrant     Aff.     ¶   12.

Adamczyk testified that, as of November 8, she believed

this information to be true based on what Lofaro told her.

She    claimed    she     learned   on    November      27,    2018     that     the

informant had sex with Hernandez only once and had known

him longer than a year.

       Fourth, the Warrant Affidavit stated that “based on

Witness-1’s       prior    observations      of   HERNANDEZ’s          apartment,

Witness-1 recognized the background” of three of the videos

that    depicted        pre-pubescent       girls       engaged       in     sexual

activities       “as    HERNANDEZ’s      apartment      in    the   Bronx,       New

York.” Warrant Aff. ¶ 12(b)-(d). Adamczyk testified at the

hearing that she still believed that the informant told

Lofaro that she recognized the background of the videos as

the Kik user’s apartment. When executing the Warrant to

search Hernandez’s apartment, however, Adamczyk concluded

that the layout of Hernandez’s apartment did not align with

the    layout     of    the   apartment      in     the      videos.       Adamczyk

testified that, before signing the Warrant Affidavit, she

did not attempt to corroborate the informant’s claim by,

for example, asking if Lofaro or other NYPD officers who

had been inside the apartment saw a room similar to the


                                       26
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 27 of 121



room featured in the videos.14 A non-final draft of the

November     8    Complaint,    however,     referenced            “conversations

with   law    enforcement       agents     who    arrested         HERNANDEZ”      as

supporting the belief that child pornography videos were

“filmed in HERNANDEZ’s apartment.” Def.’s Ex. 3506-24. This

content was not included in the final November 8 Complaint.

Mortazavi        could    not    recall      why         she       deleted       this

information.

       Fifth,     Hernandez      alleges         that    that       the      Warrant

Application misleadingly indicated that Internet Protocol

(“IP”)       connection        logs      linked         Hernandez           to   the

Armanixprincex Kik account and omitted that the account had

first been registered in June 2018. The Warrant Affidavit

incorporated by reference the November 8 Complaint, which

stated     that     IP   connection        logs     associated            with   the

Armanixprincex       username    “indicat[ed]           that   .    .   .    ABRAHAM

HERNANDEZ, the defendant, accessed and communicated using


14 The Court found Lofaro credible when he testified that he told
Adamczyk and Mortazavi that NYPD officers had entered and remained
inside   the   apartment.   In  contrast,   Adamczyk’s   testimony   was
inconsistent with regard to whether she was, at the time, aware that
NYPD officers had been inside the apartment. Compare Nov. 26 Tr. 38:23-
39:2 (Q: “Now, you also -- you also knew at that time that there were
already police officers inside Mr. Hernandez’s apartment, right?” A:
“Yes, I had been informed that there were two uniformed officers in the
apartment.”), with Nov. 26 Tr. 57:17-19 (“It was my understanding that
the uniformed officers were not inside the location but outside the
location . . . .”). Additionally, because Adamczyk said that she did
not take notes on the investigation prior to signing the Warrant
Affidavit, she testified entirely from her recollection.      Adamczyk’s
testimony on this issue thus raises a question as to whether it
represented the extent of her knowledge as of November 8, 2018.


                                      27
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 28 of 121



the Kik online application from the Bronx, New York” in

early November 2018. Nov. 8 Compl. ¶ 6. The IP connection

logs     did   not        provide       Hernandez’s       name       or    any        other

information          unique         to     him,        but         referenced           the

Armanixprincex Kik username and Armani Prince display name.

Adamczyk had requested and received the logs before she and

Mortazavi signed the November 8 Complaint. A prior draft of

the     November      8     Complaint        stated     only        that       the     logs

indicated the location where the Armanixprincex Kik user,

as opposed to Hernandez, accessed the Kik application. In

describing the IP connection logs, the November 8 Complaint

and Warrant Affidavit did omit that the logs reflected that

the    Armanixprincex           account    had    been       registered          in    June

2018.    Mortazavi         did    not    view    the    registration            data     as

casting doubt on the informant’s claim that she had known

the     Kik    user       for      approximately         a     year,       given       the

possibility     that       she     was    communicating            with    him       though

other social media avenues.

       Finally, the Warrant Affidavit and Complaint omitted

other     information            regarding      the     NYPD’s       investigation,

including      that       NYPD      officers      had        entered       Hernandez’s

apartment,     seized       two     phones,      saw    no     signs      of     a    minor

living    in    the       apartment,       and    remained          present          inside

Hernandez’s     apartment.          A    prior    draft       of    the    November       8


                                           28
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 29 of 121



Complaint          disclosed      that   the      NYPD    officers       had    entered

Hernandez’s apartment and arrested Hernandez. See Def.’s

Ex.     3506-24,       at   4.    Mortazavi       could     not    recall      why     she

deleted       that     information       from     the    final     version      of     the

November       8    Complaint.        When    Adamczyk      signed       the    Warrant

Affidavit, she knew that the NYPD had seized two phones

from Hernandez and had learned from Lofaro that the NYPD

was securing the apartment from within.15

        At    3:45     p.m.      on   November     8,     the     magistrate      judge

issued       the    Warrant,      authorizing       a    search     of   Hernandez’s

residence and electronic devices.

        2.     Execution of the Search Warrant

        Shortly after the magistrate issued the Warrant, the

FBI commenced a search of Hernandez’s apartment. When they

arrived, the NYPD had been securing the apartment for more

than 39 hours.

        As noted above, Adamczyk concluded when executing the

Warrant that the layout of Hernandez’s apartment did not

align with the layout of the apartment shown in the videos

the     informant       received       through      Kik.    On     the   morning       of

November       9,    Mortazavi        informed     her     supervisors         that,    if

Hernandez had produced the child pornography, he did not do

so at his house.

15   See supra n.14.


                                             29
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 30 of 121



       The FBI seized certain electronic devices during the

search of Hernandez’s residence. Adamczyk was not present

when the devices were seized and could not confirm what any

on-site review of the data on the devices uncovered. She

testified that, as a matter of standard practice, the FBI

conducts an “on-site triage” of seized electronic devices,

but she did not specify whether such a triage entails a

review of any data on the devices. The data on the devices

was    thoroughly       reviewed     at     a    later    time,     but    neither

Adamczyk nor Mortazavi knew when that review occurred.

       3.   Follow-up with the Confidential Informant

       On November 20, 2018, the informant received $400 for

providing       information     regarding         this     case.    Seven       days

later, she met with Adamczyk, Mortazavi, and Jennings. At

the November 27, 2018 meeting, the informant confirmed that

the NYPD registered her as an informant in September 2018,

approximately two months before she provided the tip in

this    case.     She    explained        that    she     had   eight      pending

criminal cases that she hoped to resolve in December 2018.

The    informant’s       criminal     history       report      from      the   NYPD

indicates    that       she   had    been       charged    with     assault     and

harassment       and    had   been        arrested       multiple      times     for

prostitution, including as recently as October 2018. At the

November 27, 2018 meeting, the informant stated that she


                                          30
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 31 of 121



had sex with Hernandez only once, approximately 18 months

prior, and that that occasion was the only time she had

been to his apartment. The informant confirmed that she did

not know Hernandez’s legal name until the police provided

it to her. She represented that she could not remember the

Kik   account     name    of    the    person       who       sent    her    the     child

pornography videos and had deleted all the Kik messages

between herself and that person.

      4.    Subsequent Events

      On    November       28,    2018,           one    day        after     Adamczyk,

Mortazavi,      and      Jennings      met        with     the       informant,           the

Government      dismissed        the       November       8    Complaint        against

Hernandez on its own motion, without prejudice. Based on

evidence    obtained       pursuant         to     the    Warrant,         however,       on

January 22, 2019 the Government filed a criminal complaint

charging Hernandez with possession of child pornography.

                           II.     LEGAL STANDARD

      The    party       moving       for        suppression         of     evidentiary

material    generally       bears          the    burden       of    proving,        by    a

preponderance      of     the     evidence,          that      the        evidence        was

obtained     in    violation          of     the     movant’s         constitutional

rights. See United States v. Matlock, 415 U.S. 164, 177

n.14 (1974); United States v. Arboleda, 633 F.2d 985, 989

(2d Cir. 1980). When officers conduct a search without a


                                            31
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 32 of 121



warrant, however, the burden shifts to the Government to

prove       that    the    search          fell     within     one        of       the   few

established         exceptions        to     the    warrant     requirement.             See

Arboleda, 633 F.2d at 989.

                                 III. DISCUSSION

A.     THE NYPD’S WARRANTLESS ENTRY INTO HERNANDEZ’S HOME

       The     Government        argues           that   consent          and       exigent

circumstances rendered the NYPD’s warrantless entry into

Hernandez’s residence reasonable and thus consistent with

the Fourth Amendment. For the reasons discussed below, the

Court concludes that the Government has not demonstrated

that    Ms.    Hernandez        voluntarily          consented       to    the       police

officers’       entry      but       holds        that   exigent      circumstances

justified the officers’ warrantless entry.

       1.      Consent

       The     Fourth      Amendment         protects        individuals            against

“unreasonable searches and seizures.” U.S. Const. amend.

IV.      The       entry   of    a    person’s       home     without          a    warrant

supported by probable cause is per se unreasonable, with

only a few specific exceptions. Payton v. New York, 445

U.S. 573, 576 (1980); Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973). One exception to the warrant requirement

is valid third-party consent. Schneckloth, at 245-46. Even

without a warrant or probable cause, police “may approach a


                                             32
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 33 of 121



home and knock” and request permission to speak or enter

“because     that   is    no    more   than      any    citizen       might   do.”

Florida v. Jardines, 569 U.S. 1, 8 (2013) (quotations and

citations omitted).

      When “the government relies on consent to justify a

warrantless search, it bears the burden of proving by a

preponderance       of    the     evidence       that    the      consent       was

voluntary.” United States v. Snype, 441 F.3d 119, 131 (2d

Cir. 2006). Whether consent was voluntary or, instead, the

product of duress or express or implied coercion “is a

question of fact to be determined from the totality of all

the circumstances.” Payton, 445 U.S. at 227. The Fourth

Amendment      is   satisfied      when     an    officer’s       belief      that

consent authorized an entry was, under the circumstances,

objectively reasonable. United States v. O’Brien, 926 F.3d

57, 76-77 (2d Cir. 2019) (citing Florida v. Jimeno, 500

U.S. 248, 249-251 (1991)).

      Consent need not be expressed but may be implied by

“an individual’s words, acts, or conduct.” United States v.

Deutsche, 987 F.2d 878, 883 (2d Cir. 1993). For example,

the   Second    Circuit    held    that     officers      had     a   reasonable

basis   to   believe      that    consent     justified        entry     into    an

apartment where a man admitted officers into his building

and did not object as the officers followed him down the


                                       33
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 34 of 121



hall and into his apartment. United States v. Grant, 375 F.

App’x    79,    80    (2d    Cir.        2010).   Officers’           belief    that   a

person’s       actions      indicated          consent    may     be     objectively

reasonable, even if the person did not actually intend to

communicate consent. See Seifert v. Rivera, 933 F. Supp. 2d

307, 316. (D. Conn. 2013) (holding that although a woman

may have stepped back from her door to restrain a dog from

running    outside,        “it     was    objectively      reasonable          for   the

[d]etectives to believe that [she] had consented to their

entry when she stepped backwards from the open door”)

       At the same time, however, mere submission to a show

of authority is not voluntary consent. See Kaupp v. Texas,

538 U.S. 626, 632 (2003) (per curiam). “In seeking consent,

the police may not ‘convey a message that compliance with

their requests is required.’” United States v. Lopez, No.

97 CR 483, 1997 WL 790582, at *5 (S.D.N.Y. 1997) (quoting

Florida    v.     Bostick,         501     U.S.    429,     435        (1991));      see

Schneckloth,         412    U.S.     at     229    (“In    examining           all   the

surrounding       circumstances           to    determine        if    in   fact     the

consent to search was coerced, account must be taken of

subtly coercive police questions.”). Courts often determine

that    consent      was     not    voluntarily          given    where        officers

issued commands, rather than making requests. See, e.g.,

Kaupp,    538    U.S.       at   631      (holding       that    the     defendant’s


                                           34
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 35 of 121



response of “okay” did not establish consent where officers

had “rous[ed] [the defendant] out of bed in the middle of

the night with the words ‘we need to go talk’”); Johnson v.

United      States,    333    U.S.    10,   368   (1948)       (holding     that

consent      did      not    authorize      a   search     where         officers

“demanded” entry by knocking on a door and stating, “‘I

want to talk to you’”); United States v. Flowers, 336 F.3d

1222, 1226 n.2 (10th Cir. 2003) (“[A] reasonable person

confronted by police officers outside his door at night and

a command by one of the officers to allow them to enter,

would have believed that he had to open the door of his

home and submit to the show of authority.”);                   United States

v. Connor, 127 F.3d 663, 665-66 (8th Cir. 1997) (holding

that a man did not voluntarily consent to officers’ entry

after officers knocked and announced themselves three times

and shouted, “Open up”);             United States v. Winsor, 846 F.2d

1569, 1571, 1573 n.3 (9th Cir. 1988) (holding that a man

did not voluntarily open a door, indicating consent to a

search,     where     officers   had     commanded       him   to   do     so   by

stating, “Police. Open the door”); see also Bumper v. North

Carolina, 391 U.S. 543, 548-49 (1968) (holding that consent

given after an officer represented that he had a warrant

was   “no    more     than    acquiescence      to   a    claim     of    lawful

authority”).


                                       35
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 36 of 121



      For example, United States v. Roldan, No. 97 CR 567,

1997 WL 767564, at *5 (S.D.N.Y. Dec. 11, 1997), involved an

officer who attempted to ask a Spanish-speaking man in Penn

Station for consent to a search the man’s bag. But the

officer, who had only limited Spanish training, actually

stated “in the imperative form ‘Let’s look in the bag.’”

Id.   The     court       reasoned     that      the   officer’s         use    of       the

imperative form was a “verbal assertion of authority” that

“created a coercive atmosphere . . . .” Id. at *6. Under

the circumstances, the court determined that the officer

could      not     have    reasonably         interpreted         the    defendant’s

response –- setting down his bag and standing with his arms

outstretched –- as communicating voluntary consent. Id.

      In     assessing      the    circumstances         “to      determine         if   in

fact consent to search was coerced, account must be taken

of . . . the possibly vulnerable subjective state of the

person       who    consents.”        Schneckloth,          412     U.S.       at     229.

Whether the person who gave consent knew of her right to

refuse      consent       “is   not    a    requirement        to    a   finding          of

voluntariness, although it may be a factor in ascertaining

whether the consent was coerced.” United States v. Garcia,

56    F.3d       418,     422-23      (2d    Cir.      1995).       Other      relevant

considerations include “the age, education, intelligence,

and   English       language       proficiency         of   the      person         giving


                                            36
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 37 of 121



consent, the length of any detention, [and] the use of

physical punishments or deprivations . . . .” Lopez, 1997

WL 790582, at *6 (citations omitted). See United States v.

Wilson, 11 F.3d 346, 352 (2d Cir. 1993) (“[The defendant]'s

limited education and knowledge of the English language,

coupled with the fact that he was not informed of his right

to refuse consent to the search, cause us to doubt whether

[he] actually consented to this search . . . .”).

      In   sum,   the    Constitution       does   not   prohibit   police

officers from knocking on a door in hopes of obtaining

consent to enter. See Kentucky v. King, 563 U.S. 452, 466-

67 (2011). And officers “may have a very good reason to

announce their presence loudly and to knock at the door

with some force.” See id. at 468. But where officers assert

their   authority       by   making   a    demand,   the   situation   can

become coercive. In assessing whether consent was coerced,

the court must take into account the consenting party’s

vulnerabilities.

      Here, Ms. Hernandez heard a loud knock on her door and

observed at least four police officers outside, at least

some of whom were in uniform16 and some of whom were armed

with guns. She testified that she opened the door only

16Although Lofaro believed the officers were all in plain clothes, Ms.
Hernandez testified that she knew the men outside her door were police
in part because some of them were in uniform. The Court credits Ms.
Hernandez’s testimony on this point.


                                      37
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 38 of 121



after an officer “told [her] to open the door.” Jan. 6 Tr.

at    27:13-25.     Her    testimony        indicates        that    the   officers

commanded her to open the door, and the Government offered

no evidence to rebut her testimony or otherwise indicate

that Ms. Hernandez knew she could deny the officers entry.

Indeed, Lofaro could not recall what his captain said to

Ms. Hernandez before she opened the door. Once she had

opened the door, an officer asked where Hernandez’s room

was, and Ms. Hernandez “showed him.” Jan. 6 Tr. at 28:3-6.

This is likely the point at which Ms. Hernandez made the

gesture    that     Lofaro       interpreted         as    indicating      that   she

consented to the officers’ entry into her apartment.

       When   the    officers          made      a    show    of     authority    by

commanding Ms. Hernandez to open the door, they created a

coercive      atmosphere.         And,      here,      the    totality      of    the

circumstances -- the lateness of the hour, the four or more

officers present including some with guns, Ms. Hernandez’s

limited    education,          her   lack     of     knowledge      regarding     her

right to deny the police access, and the NYPD’s failure to

inform her of this right -- indicates that Ms. Hernandez

was     vulnerable        to     the     police’s          show     of   authority.

Ultimately, the Court is not persuaded that the officers,

after     issuing     a        command      to       Ms.    Hernandez,      had   an

objectively reasonable basis for interpreting any gesture


                                         38
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 39 of 121



Ms.   Hernandez     made       as   communicating        consent.       See   Lopez,

1997 WL 790582, at *6 (holding that the Government failed

to demonstrate that an occupant voluntarily consented to a

search where no government witness refuted the occupant’s

claim      that    law     enforcement            officers       made     coercive

statements).

      2.     Exigent Circumstances

      Warrantless        entries,      searches,        and    seizures       do   not

violate the Fourth Amendment when there is probable cause

and the exigencies of the situation make the needs of law

enforcement so compelling that the warrantless [conduct] is

objectively reasonable . . . .” Kentucky v. King, 563 U.S.

452, 460 (2011); Dalessandro v. County of Nassau, 758 F.

App’x    165,     167    (2d    Cir.    2019)      (“Warrantless         entry     is

justified when there is both probable cause and exigency”

(citing Kirk v. Louisiana, 536 U.S. 635, 638 (2002) (per

curium))).        Exigencies        exist,        for    example,        when      law

enforcement officers “need to provide emergency assistance

to an occupant of a home” or “engage in ‘hot pursuit’ of a

fleeing suspect.” Missouri v. McNeely, 569 U.S. 141, 149

(2013)     (citations      omitted).         In    such       circumstances,        “a

warrantless search is potentially reasonable because there

is a compelling need for official action and no time to

secure a warrant.” Id. (citations omitted).


                                        39
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 40 of 121



       To determine whether an exigency existed, the Court

must ask whether, in light of all the circumstances, “it

was objectively reasonable for the law enforcement officers

to believe there was an urgent need for th[eir] warrantless

conduct.” United States v. Delva, 858 F.3d 135, 152 (2d

Cir.    2017).     “The     officer’s         subjective            motivation    is

irrelevant.” Brigham City, Utah v. Stuart, 547 U.S. 398,

404    (2006).    In    determining      whether        an    exigency      exists,

relevant considerations may include:

       (1) The gravity or violent nature of the offense with
       which the suspect is to be charged; (2) whether the
       suspect is reasonably believed to be armed; (3) a
       clear showing of probable cause to believe that the
       suspect committed the crime; (4) strong reason to
       believe that the suspect is in the premises being
       entered; (5) a likelihood that the suspect will escape
       if not swiftly apprehended; and (6) the peaceful
       circumstances of the entry.

United States v. Lopez, 937 F. 2d 716, 722 (2d Cir. 1991)

(internal     quotations       omitted).           Where,       as     here,     the

Government asserts that law enforcement was faced with the

need    to   provide      immediate          aid   to    an         occupant,    the

Government       must     establish      that       it        was     “objectively

reasonable”      for    officers    to       believe     an    occupant      needed

“emergency       assistance”       or    “protect[ion]              from   imminent

injury.” Brigham City, 547 U.S. at 403.17


17When applying the emergency aid exception, lower courts have observed
that the exception does not always require probable cause to believe
someone has committed a crime. See, e.g., Figueroa v. Mazza, 2017 WL


                                        40
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 41 of 121



      In the analysis that follows, the Court considers the

circumstances confronting the officers at the moment they

entered Hernandez’s apartment. The Court concludes that the

NYPD had an objectively reasonable basis for believing that

the exigencies of the situation required their warrantless

entry.

      a.        Probable Cause

      The       Court   is   persuaded     that      the     NYPD      had   probable

cause      to    believe     Hernandez        had    statutorily         raped    his

sister’s friend and produced, possessed, and distributed

child    pornography         depicting     his      sister    and      his   sister’s

friend.     “Probable        cause    requires       only     a   probability      or

substantial        chance     of    criminal     activity,        not    an    actual

showing of such activity.” Illinois v. Gates, 462 U.S. 213,

243     n.13      (1983).      To    decide         whether       an    informant’s

information provides probable cause, a court must consider

the totality of circumstances, including the informant’s

veracity,        reliability,        and      basis     of        knowledge,      any



1194648, at 8 (E.D.N.Y. Mar. 30, 2017). In an emergency aid case, the
“probable cause requirement” is satisfied when the police had “an
objectively reasonable basis for believing that medical assistance was
needed, or persons were in danger.” Id. Answering that question in the
affirmative certainly does not require a determination that officers
had probable cause to believe a crime was committed when, for example,
police are entering to thwart an apparent suicide attempt or to aid
occupants of a burning building. In a case such as this one, however,
determining whether officers had an objectively reasonable basis for
believing persons were in danger in the location they entered depends
on a determination that officers had strong reason to believe someone
was committing an ongoing crime in that location.


                                         41
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 42 of 121



“corroboration         of    details       of    [the]       informant’s         tip   by

independent       police       work,”      and        any     other      evidence      of

reliability. Id. at 238-241. “[I]n determining the overall

reliability of a tip,” a “deficiency in [the informant’s

reliability or basis of knowledge] may be compensated for

by a strong showing as to the other, or by some other

indicia of reliability.” Caldarola v. Calabrese, 298 F.3d

156, 162-63 (2d Cir. 2002).

     As    of     November      7,   Lofaro       had       no    information     about

whether     the     informant        had        previously         provided      useful

information.       But       “[i]n    assessing             the    veracity      of     an

informant’s       statements,        it    is     improper         to    discount      the

information provided simply because the informant has no

proven    record       of    truthfulness        or     accuracy.”        Gagnon,      373

F.3d at 236 (quotations and citations omitted).

     Lofaro should have known that the informant may have

hoped for monetary compensation or leniency with respect to

any criminal conduct or charges, calling into question her

reliability. ¨Indeed, the Second Circuit has observed that

a criminal informant “is less reliable than an innocent

bystander       with    no    apparent      motive          to    falsify.”       United

States    v.     Gagnon,       373   F.3d        230,       236    (2d    Cir.    2004)

(quotations       and       citations      omitted).         At    the    same    time,

however, the informant initiated the communication about


                                           42
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 43 of 121



the Kik user’s potential criminal activities by bringing

her allegations to the NYPD, and, according to Jennings,

she   represented        that    she    did   not   want    to    be        paid    for

providing the information. She then met with Lofaro face-

to-face, “run[ning] the risk that [s]he m[ight] be held

accountable if [her] information [wa]s proven false.” Id.

(quotations       and     citations       omitted).        Additionally,             by

showing     Lofaro      the     Kik    conversation       --     in    which        the

informant       requested        and     received     videos          purportedly

depicting the Kik user engaging in sexual activities with

minors    --    the     informant      subjected    herself       to    potential

criminal prosecution. In United States v. Harris, 403 U.S.

573, 583 (1971), a plurality of the Supreme Court explained

that an informant’s admission of a crime lends credibility

to the informant’s tip. “That the informant may be paid or

promised a ‘break’ does not eliminate the residual risk and

opprobrium      of    having    admitted      criminal     conduct.”          Id.    at

583-84.

      The informant’s basis of knowledge for claiming that

the Kik user was engaging in sexual activities with his

underage       sister    and    her    13-year-old    friend          and    sending

videos    depicting       those       activities    was    strong:          the     Kik

user’s own assertions and videos he sent to the informant.

As the informant showed Lofaro the Kik conversation, there


                                         43
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 44 of 121



were no doubts as to whether the Kik user had, in fact,

made   these    admissions      and    sent       videos    containing      child

pornography.

       In   addition,     the     Kik       messages       corroborated        the

informant’s claim that she knew the Kik user’s address. At

one point, the informant wrote that she could “get a ride”

if the Kik user wanted her to come over, and the Kik user

replied “Yeah come.” Gov.’s Ex. 4 at 116. This exchange

supported a reasonable inference that the informant knew

the Kik user’s address. In addition, the screenshot of the

ArmaniPrince MeetMe profile, which the Kik user claimed as

his own, indicated that the Kik user’s current geolocation

was Mott Haven, New York              -- the neighborhood where the

apartment      building    that       the     informant       identified        is

located. That the informant knew the Kik user’s address, in

turn, lent credibility to her claim that she had been to

the Kik user’s apartment.

       The parties dispute whether the Kik conversation and

NYPD    investigation      provided         probable       cause    to    believe

Hernandez    was    the   Kik   user,       who    indicated       that   he   had

sexually abused his sister and his sister’s friend at his

apartment.     As   discussed     above,      the     informant      could     not

provide     the     Kik    user’s       real        name.      However,        the

Armanixprincex Kik account featured a profile picture, and


                                      44
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 45 of 121



the Kik user claimed the ArmaniPrince MeetMe account, which

also   featured     a    profile   picture,      as    his    own.   Noh   ran

searches using the Kik account’s profile picture, username,

and its Armani Prince display name. Through these searches,

Noh determined that someone who used the name Armani_Prince

on another social media platform went by AJ Hernandez. By

running that name through NYPD databases, Noh identified a

driver’s license photo of Hernandez, who appeared to be the

person depicted in the MeetMe profile picture.

       Hernandez argues that the Kik user’s decision to make

its profile picture a photo of Hernandez does not support a

conclusion that the Kik user was, in fact, Hernandez. In

support of this argument, Hernandez cites United States v.

Vayner, 769 F.3d 125 (2d Cir. 2014). There, the Second

Circuit held that a social media profile was insufficiently

authenticated and should not have been admitted at a trial,

even   though     the    account   displayed     the   defendant’s       name,

photograph, and details about his personal life. But the

Second Circuit recognized in Vayner that evidence may be

authenticated by its distinctive content -- content that is

not generally known or available to others. The account in

Vayner    could    not    be   authenticated     based       on   distinctive

content    because       the   details    the   account      contained     were

known to persons other than the defendant.


                                     45
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 46 of 121



      Here, in contrast, the Kik user sent the informant a

video of Hernandez masturbating. Counsel did not explicitly

ask whether Hernandez’s face was visible in this video.

However, Mortazavi testified that this video was “of the

defendant . . . .” Nov. 26 Tr. 158:16-17. Additionally,

Adamczyk       represented        in    the    Warrant        Affidavit      that     this

video was a “video of HERNANDEZ . . . .” Warrant Aff. ¶ 12.

Hernandez        does     not       challenge          the     accuracy        of     that

assertion. The officers could reasonably conclude that the

chance of someone other than Hernandez possessing such a

video    was     extremely        low.    Accordingly,           the   officers        had

reason     to    believe       that      the     Armanixprincex          Kik     account

likely     belonged          to     Hernandez         and,      accordingly,          that

Hernandez       had     sexually        abused        his    sister    and      sister’s

friend. Of course, the officers could not be certain that

Hernandez was the Kik user, but probable cause does not

require absolute certainty.

      b.        Suspect’s Presence at the Location to Be Searched

      The Court is also persuaded that the officers had a

strong     reason       to     believe         that     Hernandez        was    at    the

apartment       before       they      entered.       As     discussed    above,       the

informant provided a building address, and Noh’s searches

identified a unit in that building that was associated with

the     last     name    “Hernandez.”           Hernandez        argues        that    the


                                           46
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 47 of 121



Government     has    not      provided    information       indicating         that

this    address      information     was     current.       As    he    correctly

points out, the Government has not established when the Kik

conversation occurred or when, according to the results of

Noh’s searches, someone with the surname “Hernandez” was

associated with the apartment. See United States v. Carter,

No. 2:18 CR 257, 2018 WL 6831124, at *8 (D.S.C. Dec. 28,

2018) (holding that undated screenshots of messages sent

the    day   before      the   screenshots        were   taken    did     not,    in

conjunction       with    a    confidential        informant’s         statements,

provide probable cause for a warrantless search). However,

Ms. Hernandez testified that she confirmed to the officers

that Abraham Hernandez lived in the apartment before she

ever opened the door. At the time the officers entered,

they therefore had strong reason to believe Hernandez was

present at the apartment.

       c.    Need for Emergency Aid or Protection

       Courts have repeatedly held that warrantless searches

are reasonable where a minor’s safety is threatened. But,

consistent     with      Brigham    City,    courts       have    required       the

Government     to    demonstrate     that     “the       facts   known     to    the

entering agents provided an objectively reasonable basis to

conclude     that     [the      minor]      was     inside       [the    location

searched] and in need of help.” United States v. Thomas,


                                      47
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 48 of 121



14-CR-00031, 2015 WL 164075, at *4 (D. Conn. Jan. 13, 2015)

(quotations and citations omitted), aff’d sub nom. United

States v. Walters, 678 F. App’x 44 (2d Cir. 2017). Whether

a need for emergency aid exists “does not depend on the

officers' subjective intent or the seriousness of any crime

they are investigating.” Michigan v. Fisher, 558 U.S. 45,

47 (2009).

        In Thomas, for example, the court held that exigent

circumstances justified officers’ warrantless entry of a

hotel room where the facts known to the officers at the

time provided a reasonable basis to believe that a missing

girl was being prostituted out of that hotel room and, at

the time of entry, was with a customer. 2015 WL 164075, at

*5. See also, e.g., United States v. Johnson, 22 F.3d 674,

680 (6th Cir. 1994) (holding that exigencies justified a

warrantless       entry   after   police     observed      and   spoke    to   a

minor     who     asserted   that   she      was   being     locked      in    an

apartment against her will); United States v. Price, No.

17-CR-301, 2017 WL 4838307, at *3 (E.D.N.Y. Oct. 23, 2017)

(holding that exigencies justified the warrantless entry of

a location that officers observed the defendant entering

with a missing female, who officers had probable cause to

believe     the     defendant     was    trafficking       and   statutorily

raping).


                                        48
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 49 of 121



      Here,    the    Court       is   persuaded    that       the    NYPD      had    an

objectively reasonable basis for believing that a minor in

the apartment required the NYPD’s protection from imminent

harm. The messages indicated that the Kik user’s sister

lived in his house and that her                    friend sometimes slept

over. The Kik user stated that he began having sex with the

13-year-old      in    the       summer    but    only    engaged          in   sexual

activities with her a couple of times. However, given that

the Kik user sent the informant five separate videos and

indicated that he could “show her a lot more” if she came

to    his    house,     police         officers    could       reasonably          have

concluded that the Kik user was downplaying the frequency

and number of his sexual contacts with the 13-year old.

Moreover, the Kik user represented that, at the time he

sent the messages, he was contemplating engaging in sexual

activities with the 13-year-old again and had a means of

contacting her to request that she come to his home. In

addition, the officers could reasonably have interpreted

the   Kik    messages       as    indicating      that    the        Kik    user      had

sexually     abused    his       sister.    As    the    Kik    user’s       messages

indicated that his sister lived with him, the officers had

an objectively reasonable basis for believing that the Kik

user’s      sister    was    in    the     apartment      and    in        continuing

danger. The officers could not know with certainty whether


                                          49
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 50 of 121



the Kik user’s sister or her friend were in imminent danger

at the moment of their entry, but they had an objectively

reasonable basis for perceiving an immediate threat to the

minors’ safety. This point is reinforced by the officers’

behavior        upon    entering      the       Hernandez        residence.     They

evinced belief that the minors were in the apartment by

showing     Ms.     Hernandez     photos        of    the    two   girls,     asking

whether she had seen them, and in fact looking for them

elsewhere in the building.

      d.        Remaining Factors

      Here,       the   offense      at    issue      –-    sexually    exploiting

minors     to     produce   child     pornography           --   was    undoubtedly

grave.      The    circumstances          of    the    entry     were   relatively

peaceful insofar as the officers had announced themselves,

did   not       draw    their   guns,      and       entered     only   after    Ms.

Hernandez opened the door and gestured in a manner that the

officers subjectively interpreted as allowing them to enter

the premises.

      e.        Totality of the Circumstances

      Considering         all   of    the       above       factors,    the     Court

concludes that the NYPD had an objectively reasonable basis

to believe that the exigencies of the situation required

their warrantless conduct. Not only did the officers have

probable cause to believe that Hernandez committed a grave


                                           50
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 51 of 121



offense     and     strong      reason       to    believe     he    was    at    the

apartment,        but   they    also       had    an   objectively        reasonable

basis for believing that a minor was in the apartment and

in need of their protection from imminent harm. The Court

accordingly concludes that the exigencies of the situation

justified the NYPD’s warrantless entry.

B.   THE POST-ARREST STATEMENT

      Hernandez asks the Court to suppress his post-arrest

statement. Hernandez argues that the NYPD lacked probable

cause to believe he committed a crime at the time of his

arrest      and     that       his        post-arrest     statement         was    an

inadmissible byproduct of the NYPD’s unconstitutional entry

into his apartment. As discussed above, however, the Court

holds    that,     at    the    time       of    the   arrest,      the    NYPD   had

probable cause to believe Hernandez committed a crime. See

supra Section III.A.2.a.

      The    parties         dispute         whether     the     NYPD      arrested

Hernandez in the hallway outside his apartment or inside

the apartment in violation of Payton v. New York, 445 U.S.

573 (1980). In           Payton, the Supreme Court held that the

Fourth Amendment prohibits police from arresting a suspect

in his home without a warrant absent exigent circumstances

or   consent.      But     even      if    the    NYPD   violated     the    Fourth

Amendment when it entered and searched Hernandez’s home,


                                            51
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 52 of 121



and even if the NYPD unlawfully arrested Hernandez in his

home, the suppression of Hernandez’s post-arrest statement

does not automatically follow.

       “[A] principal purpose of the exclusionary rule” --

which requires the Court to suppress evidence that is the

tainted “fruit” of unlawful government conduct -- “is to

deter violations of the Fourth Amendment.” Segura v. United

States, 468 U.S. 796, 828 (1984) (Stevens, J., dissenting).

The     exclusionary     rule,     however,     does     not     call   for

suppression of all evidence that “somehow came to light

through a chain of causation that began with an illegal

[action]” by law enforcement. New York v. Harris, 495 U.S.

14, 19 (1990) (quotations and citations omitted). Rather,

the Supreme Court has restricted its application to areas

where    it    is   likely   to   deter    violations    of    the   Fourth

Amendment. See id. at 20-21.

       In Harris, the Supreme Court held that where, as here,

“the police have probable cause to arrest a suspect, the

exclusionary rule does not bar the [prosecution]’s use of a

statement made by the defendant outside of his home, even

though the statement is taken after an arrest made in the

home in violation of Payton.” 495 U.S. at 21. The Court

explained that “[b]ecause the officers had probable cause

to    arrest    [the   defendant]    for    a   crime,    [he]    was   not


                                    52
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 53 of 121



unlawfully in custody when he was removed to the station

house, given Miranda warnings, and allowed to talk.” Id. at

18.   Thus,    although         his    statement       was       a    product           of    his

arrest and of being in custody, it was “not the fruit of

the fact that the arrest was made in the house rather than

someplace     else.”      Id.     at    20.    The     Court          noted        that       its

conclusion would not change if the police had “illegally

entered [the defendant’s] home to search for evidence, and

later interrogated [him] at the station house.” Id. at 18.

The Court reasoned that suppressing any evidence unlawfully

obtained      in    the        home    would     adequately              deter           police

misconduct and that suppressing a statement subsequently

made at a station house would provide minimal additional

deterrence value. Id. at 20-21.

       Applying      Harris      to     the     case        at       hand,        the    Court

concludes     that       the    exclusionary         rule         does       not        require

suppression         of         Hernandez’s           post-arrest                  statement.

Hernandez, like the defendant in Harris, made his statement

at    the   police       station       after    police           arrested          him       with

probable cause and read him his Miranda rights. Hernandez’s

statement was therefore “the product of an arrest and being

in custody.” Harris, 495 U.S. at 20. But, as in Harris, his

statement     was     “not       the    product        of        being       in     unlawful

custody,”     not    the       fruit    of     the    location           where          he    was


                                          53
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 54 of 121



arrested, and “not an exploitation of [any] illegal entry

into [or search of] [his] home.” Id. at 18-20.18

C.    THE WARRANTLESS SEARCH OF HERNANDEZ’S KIK ACCOUNT

      Hernandez       argues    that      the       Government      violated     the

Fourth     Amendment        when    it        obtained       IP   address       logs

associated with the Armanixprincex Kik account without a

warrant    supported     by    probable        cause.       Hernandez    asks    the

Court to suppress the resulting evidence and disregard it

when assessing the validity of the Warrant. For the reasons

discussed below, the Court concludes that the Government

did not violate the Fourth Amendment when it obtained the

IP    address      logs        associated            with     the       Kik     user

Armanixprincex.

      1.    Carpenter v. United States

      In Carpenter v. United States, 138 S. Ct. 2206 (2018),

the   Supreme    Court      held   that       “an    individual      maintains    a

legitimate interest in the record of his physical movements

as    captured     through         [cell-site          location       information

(“CSLI”)].”     138    S.    Ct.   at    2217.       Accordingly,       the   Court

declared that, the Fourth Amendment requires the Government

18Although the Government’s pre-hearing brief cited Mosby v. Senkowski,
470 F.3d 515, 522 (2d Cir. 2006), which recognizes that the New York
State Constitution may require the suppression of evidence that would
otherwise be admissible under New York v. Harris, 495 U.S. 14, 19
(1990), the parties have not devoted attention to whether the New York
State Constitution requires suppression of Hernandez’s post-arrest
statement. The Court accordingly declines to resolve that question at
this time.


                                         54
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 55 of 121



to procure a warrant supported by probable cause before

obtaining    cell-site      information.        The    CSLI    in    Carpenter

consisted of the location information of the defendant’s

cellphone at the time of incoming and outgoing calls, which

provided an average of 101 data points per day over the

course of 129 days. Id. at 2211-12 (emphasis added).

      This   Court   has     previously        analyzed    at      length   the

Carpenter    decision      and   its    applicability         to    IP   address

information. See United States v. Kidd, 394 F. Supp. 3d

357, 360-69 (S.D.N.Y. 2019). As this Court there explained,

in Carpenter “[t]he Supreme Court found that the request

for CSLI required it to reconcile two intersecting sets of

cases.” Id. at 360. “The first set of cases addresses a

person’s expectation of privacy in his physical location

and   movements.”    Id.    (quoting        Carpenter,    at    2215).    Under

this line of cases, “a person has no reasonable expectation

of privacy in his or her movements in a car from place to

place.” Id. (citing Carpenter, 138 S. Ct. at 2215 (citing

United States v. Knotts, 460 U.S. 276 (1983)). But the

Supreme Court “circumscribe[d] that holding when faced with

more pervasive, augmented, and sophisticated surveillance

methods enabled by technology.” Id.; see United States v.

Jones, 565 U.S. 400, 413, 430 (2012) (holding that the FBI

committed    an   unreasonable     search       when   agents,       without   a


                                       55
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 56 of 121



warrant, installed a GPS tracking device on the defendant’s

car and tracked the car’s “every movement” for 28 days).

In Carpenter, the Court interpreted this line of cases as

“recogniz[ing]         that        individuals        have      a     reasonable

expectation     of   privacy         in   the   whole    of     their    physical

movements.”     Carpenter,         138     S.   Ct.     at     2217   (citations

omitted).

     “The     second    set    of     cases     concerns       the    third-party

doctrine,” which generally provides that “‘a person has no

legitimate     expectation           of    privacy      in     information      he

voluntarily turns over to third parties.’” Kidd, 349 F.

Supp. 3d at 360-61 (quoting Carpenter, 138 S. Ct. at 2216).

Applying the third-party doctrine, the Supreme Court has

held,   for   example,        that    a    defendant     had     no   reasonable

expectation of privacy in bank records because he assumed

the “risk, in revealing his affairs to another, that the

information     [would]       be     conveyed    by     that    person    to   the

Government.” See United States v. Miller, 425 U.S. 435, 433

(1976). In Smith v. Maryland, 442 U.S. 735 (1979), a case

this Court previously deemed a potentially “apt comparison

for IP address information,” the Supreme Court “found that

recording the outgoing phone numbers dialed on a landline

phone was not a search, because the subscriber ‘know[s] . .

. that the numbers are used by the telephone company for a


                                          56
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 57 of 121



variety of legitimate business purposes, including routing

calls.’” Kidd, 349 F. Supp. 3d at 361 (quoting Carpenter,

138 S. Ct. at 2216).

       “[T]he Carpenter Court found that CSLI sufficiently

implicated     the    concerns    described        in   the   first   line   of

cases regarding” individuals’ “‘reasonable expectation of

privacy in the whole of their movements’” to “justify a

narrow exception to the second line regarding the third-

party doctrine.” Id. at 361 (quoting Carpenter, 138 S. Ct.

at    2217).   In    determining        that    cellphone     users   have    a

reasonable     expectation       of     privacy    in   CSLI,   the   Supreme

Court focused on the following features of CSLI:

       (1) CSLI is widely retained and easily obtained by the
       Government; (2) CSLI can be obtained retroactively for
       discrete intervals over a long period of time; (3)
       CSLI provides relatively precise location data, and is
       becoming more and more precise; (4) cellphones
       constantly generate CSLI without any action on the
       user's part; and (5) cellphones are ubiquitous in
       modern life. Taken together, these considerations
       result in the Government's ability to generate
       a detailed and comprehensive record of a person's
       movements.

Id.    at   365      (quotations        and     citations     omitted).      See

Carpenter, 138 S. Ct. at 2217-18. “Ultimately, according to

the Carpenter Court,        the         ‘detailed,      encyclopedic,        and

effortlessly compiled”’ log created by CSLI ‘provides an

all-encompassing       record      of     the     holder's    whereabouts.’”

Kidd, 394 F. Supp. 3d at 362 (quoting Carpenter, 138 S. Ct.


                                        57
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 58 of 121



at 2217). The Court deemed CSLI “a qualitatively different

category” of information than bank records and records of

dialed      numbers      to     which        the     third-party     doctrine,

accordingly, should not extend. Carpenter, 138 S. Ct. at

2217.

      Of note, the Supreme Court “circumscribed Carpenter to

preserve its prior third-party doctrine holdings.” Kidd,

394 F. Supp. 3d at 362 (quoting Carpenter, 138 S. Ct. at

2220). In particular, the decision “explicitly [did] not

‘disturb the application of Smith and Miller’ and . . .

declined     to ‘address        other    business       records    that       might

incidentally         reveal    location       information.’” Id.         at     362

(quoting Carpenter, 138 S. Ct. at 2220).

      2.     IP Address Cases

      Before Carpenter, the Second Circuit and other courts

held that the Government may collect IP address information

without a warrant. See, e.g., United States v. Ulbricht,

858 F.3d 71, 97 (2d Cir. 2017); see also Kidd, 394 F. Supp.

3d   at    362   &   n.3.     “These    cases      typically    relied    on    the

third-party doctrine and analogized IP address information

to      information         historically           considered      voluntarily

disclosed to third parties, such as ‘envelope markings’ or

telephone numbers ‘captured by a pen register.’” Kidd, 394

F. Supp. 3d at 362 (quoting Ulbricht, 858 F.3d at 97).


                                        58
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 59 of 121



       With regard to application of the third-party doctrine

to the collection of IP address information, “not much has

changed since Carpenter.” Id. at 362. Numerous courts have

held    that    Carpenter’s       reasoning   does      not   require      the

Government      to   obtain   a    warrant    to    collect    IP   address

information. See, e.g., United States v. Morel, 922 F.3d 1

(1st Cir. 2019) (holding that the defendant did not have a

legitimate interest of privacy in IP address data that the

Government gathered from Imgur, an image hosting website);

United States v. Contreras, 905 F.3d 853, 857 (5th Cir.

2018) (holding that the third-party doctrine permitted the

government      to   obtain   records      from    an   internet    service

provider       identifying      the   address       associated      with    a

particular IP address); see also Kidd, 394 F. Supp. 3d at

364 (compiling district court decisions).

       In United States v. Hood, 920 F.3d 87 (1st Cir. 2019),

the    First   Circuit   held     that,    even    after   Carpenter,      the

third-party doctrine permits the Government to collect Kik

IP address data without a warrant. In doing so, the First

Circuit noted that, in contrast to the CSLI in Carpenter,

the Kik IP address information: (1) covered only a four-day

span; (2) was not tracked passively each time the phone

received or sent a call, text message, email, or update but

was generated through the user’s “affirmative decision to


                                      59
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 60 of 121



access a website or application”; and (3) did not itself

reveal a location but only an IP address, thus requiring

the government to conduct further investigation to link the

IP address to a location. Id. at 92. The district court in

United States v. Jenkins, No. 1:18 CR 181, 2019 WL 1568154,

at   *4    (N.D.   Ga.   Apr.    11,     2019),   also     held   that   the

Government     did   not     violate      the     Fourth    Amendment    by

collecting Kik IP address logs without a warrant. The court

reasoned that the defendant did not show that the Kik IP

address logs “track[] a person’s movement with ‘near GPS-

level precision’” such that it “enabled the government to

obtain     ‘near   perfect      surveillance’”      like    the   CSLI    in

Carpenter.” Id. (quoting Carpenter, 138 S. Ct. at 2218-19).

     3.     Application

     As Hernandez is asking the Court to “suppress evidence

seized during a warrantless search,” he “bears the burden

of showing that he had a reasonable expectation of privacy”

in the IP address information that the Government obtained

from Kik. United States v. Sparks, 287 F. App’x 918, 920

(2008). If he “makes such a showing, then the burden shifts

to the [G]overnment to show that the search fell within one

of   the    exceptions     to     the     warrant    requirement.”       Id.

(citations omitted).




                                    60
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 61 of 121



      In Kidd, this Court declined to “adopt a categorical

approach holding that users have no reasonable expectation

of privacy in . . . IP address information.” 394 F. Supp.

3d   at   362.       Instead,      the       Court    explained          that       assessing

whether    to    “[e]xtend          Carpenter         to    new    areas        requires     a

precise      understanding           of      the     technology          at     issue,       as

demonstrated          by     the        [detailed]          discussion           of       [the]

technology [at issue] in Carpenter itself.” Id. at 368.

      Like      the     CSLI       in       Carpenter,       the    Kik        IP     address

information is easily obtainable by the Government, can be

obtained retroactively, and can be generated from a cell

phone, which “faithfully follows its owner beyond public

thoroughfares          and      into         private        residences,              doctor's

offices,      political         headquarters,              and     other       potentially

revealing       locales.”       Carpenter,           138    S.     Ct.    at     2218;      Cf.

Contreras, 905 F.3d at 857 (holding that the subpoenaed

“records revealed only that the IP address was associated”

with a residence and thus “had no bearing on any person's

day-to-day       movement”).            Although      the    record        is       not    well

developed       on    this     point,         IP     address       information,           when

generated,       may       convey       a    user’s     location         with        “similar

degrees of specificity and required investigatory follow-up

as CSLI does.” Kidd, 394 F. Supp. 3d at 365-66.




                                              61
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 62 of 121



       Even    if     Kik    IP    address      logs       may    reveal      location

information generated by a cell phone, Hernandez has not

provided       any     evidence         indicating         that    his        cellphone

“passively generates IP address information for [Kik] to

collect in a way similar to CSLI,” or that his cellphone

consistently         conveys      “geographically          accurate      information

that follows a [person’s] day-to-day movements” in a manner

similar to CSLI. Kidd, 394 F. Supp. 3d at 366-67. See Hood,

920 F.3d at 92 (“An internet user generates the IP address

data    [in     Kik     IP     address        logs]    only       by     making      the

affirmative decision to access a website or application . .

. [whereas] every time a cell phone receives a call, text

message, or email, the cell phone pings CSLI to the nearest

cell    site    tower       without     the    cell    phone      user     lifting     a

finger.”). The records in Carpenter provided, on average,

101 data points per day over 127 days. By contrast the

records    here      provided      an    average      of    less       than    10   data

points per day over 28 days. That the records here provided

significantly fewer data points each day strongly suggests

that the Kik IP address logs do not “give the Government

near perfect surveillance” in a manner similar to CSLI,

GPS-trackers, or ankle monitors. Carpenter, 138 S. Ct. at

2210.




                                          62
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 63 of 121



       Taking   all    the    above     considerations           into       account,

Hernandez     has    not   demonstrated       that       the   Kik     IP   address

collection logs provide the Government with the type of

“detailed and comprehensive record of a person's movements”

that led the Court to create an exception to the third-

party doctrine for CSLI in Carpenter. 138 S. Ct. at 2217;

see Kidd, 394 F. Supp. 3d at 366-67. Moreover, Hernandez

“has    not   demonstrated       that    the       IP    address       information

collected from [Kik] is analogous to the all-encompassing

collection of CSLI described in Carpenter.” Kidd, 394 F.

Supp. 3d at 367. For example, he “has not addressed the

legal impact of his choice to use [Kik], or . . . argued

that the ubiquity of [Kik] approaches that of cellphones,

such that it warrants broadening the limited exception for

the third-party doctrine created by Carpenter.” Id.

       Accordingly, the Court finds that Hernandez has not

met    his    burden    of    showing       that    he     has     a    reasonable

expectation     of     privacy    in    the        IP    address       information

collected by Kik and obtained by the Government. On that

basis, his motion to suppress the Kik account IP address

logs must be denied.

D.     EVIDENCE OBTAINED PURSUANT TO THE WARRANT

       Hernandez     argues    that     the    Court      must     suppress      all

evidence that the federal government obtained during its


                                       63
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 64 of 121



search of the Hernandez residence on November 8, 2018 --

including    a    laptop    and    other      electronic       devices    --   for

three reasons. First, Hernandez asserts that the evidence

obtained pursuant to the Warrant is the fruit of the NYPD’s

Fourth    Amendment    violations          because,     after       entering   the

apartment without a warrant, the NYPD unlawfully remained

in in the apartment for the 39 hours until federal agents

executed the Warrant. Second, Hernandez claims that federal

agents procured the Warrant by providing an affidavit that

contained deliberately or recklessly false or misleading

material statements in violation of Franks v. Delaware, 438

U.S. 154 (1978). Third, Hernandez argues that the Warrant

was overbroad.

     In    addition,       Hernandez       asks   the      Court    to   suppress

evidence seized during the execution of the Warrant but not

searched    until     after   the        probable    cause     supporting      the

Warrant had lapsed.

     In     the   sections        that     follow,      the    Court     analyzes

Hernandez’s arguments. The Court concludes that, although

the NYPD unlawfully impounded Hernandez’s apartment, the

evidence     agents    obtained          pursuant     to      the    Warrant    is

nonetheless       admissible        under      the      independent        source

doctrine. The Court also holds that the Warrant Affidavit

did not violate Franks and was not overbroad. Finally, the


                                         64
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 65 of 121



Court holds that it need not suppress evidence seized but

not immediately searched because the information officers

learned after November 8, 2018 was not material to the

probable cause supporting the Warrant.

       1.      Fruit of Fourth Amendment Violations

       Hernandez    argues      that    the   NYPD   violated      the     Fourth

Amendment not only by unlawfully entering his apartment but

also    by    securing     it   for    approximately         39   hours    until

federal agents executed the Warrant. He argues that these

Fourth       Amendment    violations     require     the      suppression      of

evidence obtained pursuant to the Warrant. The Government

responds that the evidence is not the fruit of any unlawful

NYPD    action    because       the    Warrant   was    secured      based    on

information unconnected with any unlawful NYPD action and

thus provided an independent source for the evidence. The

Government      also     maintains     that   the    NYPD     officers      acted

lawfully when they secured the apartment because they did

so     in    response     to    concerns      that     evidence      could    be

destroyed.

       a.      Securing the Apartment

       Warrantless searches and seizures inside a home are

presumptively       unreasonable.        Payton,       445    U.S.    at     586.

However, in Segura v. United States, 468 U.S. 796 (1984),

and Illinois v. McArthur, 531 U.S. 326 (2001), the Supreme


                                        65
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 66 of 121



Court   held    that    officers     may,      under   certain       conditions,

secure a residence pending issuance of a warrant in the

interest in preserving evidence.

      i.    Segura and McArthur

      In Segura, officers entered a home illegally, arrested

all occupants, and remained inside the home for 19 hours

until agents executed a search warrant. 468 U.S. at 800-01.

With regard to whether the officers acted lawfully when

securing    the      premises,     the   Court      issued    a   highly   fact-

specific holding:

      [W]here   officers,    having  probable    cause,   enter
      premises,   and   with   probable   cause,   arrest   the
      occupants who have legitimate possessory interests in
      its contents and take them into custody and, for no
      more than the period here involved, secure the
      premises from within to preserve the status quo while
      others, in good faith, are in the process of obtaining
      a warrant, they do not violate the Fourth Amendment’s
      proscription     against      unreasonable      seizures.

Id.   at   798.19     Most    notably,        the   holding     is   limited    to

situations      in    which   all    occupants       of   the     premises     are

arrested; it “has no bearing upon those instances in which

the impoundment also involved some interference with the

freedom    of     movement    of    those      authorized       to   be   at   the

19 Chief Justice Burger authored the Opinion of the Court, and only
Justice O’Connor joined the portion of the Chief Justice’s opinion that
explained the rationale for this holding. The three other justices who
joined the Chief Justice and Justice O’Connor in holding that the
officers lawfully secured the premises wrote no concurring opinion to
explain their position. Thus, Segura provides limited guidance
regarding the constitutionality of actions taken by law enforcement to
secure a home pending execution of a search warrant in other factual
settings.


                                         66
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 67 of 121



premises.” 3 W. LaFave, Search & Seizure § 6.5(c) (5th ed.

2012 & 2019 update).

       In McArthur, the Court considered whether officers,

with probable cause to believe that a man had marijuana in

his home, violated the Fourth Amendment by preventing the

man from entering his home unaccompanied by an officer for

approximately     two     hours       while    they       obtained       a     search

warrant.    See   531    U.S.    at    328.    The    Court    held       that     the

seizure was lawful. The Court explained that, to determine

whether    such   a     warrantless      seizure         violated    the       Fourth

Amendment, courts should “balance the privacy-related and

law     enforcement-related        concerns         to     determine         if    the

intrusion was reasonable.” Id. at 331. In determining the

reasonableness of the warrantless seizure in McArthur, the

Court examined four considerations: (1) whether police had

probable cause to believe the home contained evidence of a

crime; (2) whether police had “good reason to fear that,

unless     restrained,      [an       occupant]       would     destroy           [the

evidence] before they could return with a warrant”; (3)

whether police “made reasonable efforts to reconcile their

law     enforcement      needs    with        the    demands        of       personal

privacy”; and (4) whether “police imposed the restraint for

a     limited   period    of     time.”       Id.    at    331-33        (citations

omitted).


                                       67
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 68 of 121



       The Court deemed the seizure in McArthur reasonable

after finding each of these conditions satisfied. A closer

examination of the Court’s discussion of the second, third,

and fourth considerations is instructive. As to the second

consideration,     because        the        circumstances      provided       the

police with “good reason to fear” destruction of evidence,

the Court characterized the case as one presenting “exigent

circumstances.” Id. at 331. The Second Circuit has observed

that the holding of McArthur is a logical extension of the

rule that the potential destruction of evidence constitutes

an exigency that justifies a warrantless search: “[a]s the

need to prevent the imminent destruction of evidence has

long been recognized as a sufficient justification for a

warrantless     search,   .   .    .    it     follows   that    the    need    to

prevent   the   destruction       of     evidence    provides      sufficient

justification for the less intrusive act of securing the

premises until a search warrant is obtained.” Lawson v.

Hilderbrand, 642 F. App’x 34, 35-36 (2d Cir. 2016).

       When assessing the third consideration in                       McArthur,

the Supreme Court reasoned that preventing the man from

entering the trailer unaccompanied was “less restrictive”

than    the   alternative     options          of   searching      his     home,

arresting him, or preventing him from entering his home

entirely. 531 U.S. at 332, 335. Because the police had


                                        68
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 69 of 121



probable cause to arrest the man in McArthur, the case does

not speak to the reasonableness of restraints on persons

for whom the police lack probable cause to arrest.

       And,     as    for     the   fourth      consideration,           the   Court

concluded      that    the     two-hour       restraint      was     appropriately

limited in time because it was imposed for “no longer than

reasonably necessary for the police, acting with diligence,

to    obtain    the    warrant.”       Id.     at    332.    The     reasoning      of

McArthur is consistent with the view of the Chief Justice

and Justice O’Connor in Segura that “a seizure reasonable

at    its    inception      because     based       upon    probable       cause   may

become unreasonable as a result of its duration . . . .”

468    U.S.    at     812    (Opinion     of    Burger,          C.J.,   joined    by

O’Connor,      J.).     The    Chief    Justice        and       Justice    O’Connor

deemed the 19-hour seizure in Segura reasonable given the

time generally required to procure a warrant in the area at

that time and that more than half of the delay occurred

between 10 p.m. and 10 a.m., “when it is reasonable to

assume that judicial officers are not as readily available

for consideration of warrant requests.” Id. at 812-13.

       ii.     Application

       The Court now applies the McArthur considerations to

assess the reasonableness of the NYPD’s 39-hour seizure of

Hernandez’s      home       pending    issuance       of     a    search    warrant.


                                         69
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 70 of 121



Here, the NYPD had probable cause to believe the apartment

contained     evidence      of    a    crime.       As    discussed       above,     the

police had probable cause to believe Hernandez lived in the

apartment     and     that       he     had       produced,        possessed,        and

distributed child pornography. Moreover, the content of the

Kik    messages       supported         a        reasonable       inference        that

Hernandez     willfully       accessed           and     distributed,       and      was

specifically interested in, images of child pornography and

likely   to   retain     such      images         “in    the     privacy    of    [his]

home.” See United States v. Raymonda, 780 F.3d 105, 114-115

(2d Cir. 2015) (explaining that courts have inferred that a

suspect is a “collector of child pornography, likely to

hoard illicit images” where “circumstances suggest[] that

[the     suspect]      accessed          those          images     willfully         and

deliberately,       actively          seeking      them     out     to     satisfy     a

preexisting predilection”).

       Moreover,      the        Kik     messages         indicated         Hernandez

possessed      images       of        victims       he     personally         abused,

supporting an inference that the images were “irreplaceable

to him” such that he “would retain them . . . for a very

long time.” United States v. Carroll, 750 F.3d 700, 705

(7th Cir. 2014).            Additionally, the messages supported a

reasonable inference that the abuse and production of child

pornography     had    been      occurring         for    some     time    and    would


                                            70
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 71 of 121



continue       to     occur.     In     light       of    these       considerations,

although        the       Kik     messages          were        undated,         officers

nonetheless         had   good    reason       to   believe        Hernandez’s       home

contained evidence of a crime. See Carroll, 750 F.3d at

704-05         (collecting         decisions             from      other         circuits

demonstrating         that      “years      can     pass       between     information

about    child        pornography        offenses         and    applications           for

search warrants without rendering the information stale”);

United States v. Irving, 452 F.3d 110, 116, 125 (2d Cir.

2006) (rejecting staleness argument where warrant issued

based on letters the defendant wrote more than two years

prior regarding his sexual exploitation of children, images

of    child     erotica      found     in     the   defendant’s          luggage    five

years earlier, a witness statement regarding sexual abuse

that     occurred         five        years       prior,        and     five-year-old

identifications of the defendant);                       United States v. Singh,

390     F.3d     168,      181-82       (2d      Cir.      2004)      (holding      that

information regarding fraudulent activities that occurred

20 months ago provided probable cause to search a residence

where    the        information        indicated         the    fraud      was    “of    a

continuous and protracted nature”).

       The police officers here did not, however, have good

reason    to     believe        that    Ms.      Hernandez       might     destroy      or

remove    evidence.        In    determining         whether       officers       had    an


                                            71
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 72 of 121



objectively reasonable basis for believing that destruction

of   evidence   was    likely,    courts       consider:    whether    an

occupant’s behavior indicated that destruction of evidence

was imminent, see, e.g., United States v. Andino, 768 F.3d

94, 99 (2d Cir. 2014) (holding that officers reasonably

believed destruction of evidence was likely when a woman,

upon learning of an investigation, slammed her door shut,

began opening and closing drawers, and turned on a faucet);

whether the evidence was readily destructible, see, e.g.,

Scott v. City of Mount Vernon, No. 14 Civ. 4441, 2017 WL

1194490,   at    *12    (S.D.N.Y.       Mar.     30,    2017)     (“[T]he

destruction of evidence exception applies most naturally to

those circumstances where narcotics or some other easily

destructible piece of evidence is at issue, in contrast to

the firearms that officers perhaps hoped they would find

here.”); and whether any occupant had a motive to destroy

evidence, see, e.g., Seifert, 933 F. Supp. 2d at 319-20

(determining    that   officers        reasonably      believed   family

members would destroy evidence where family was on notice

of   police’s    robbery     investigation        and      circumstances

indicated family may have been complicit).

     The evidence the police officers sought in this case

included digital evidence of child pornography, which, as

various courts have recognized, is readily destructible.


                                  72
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 73 of 121



See United States v. Dzionara-Norsen, 19 CR 6131G, 2020 WL

1897179,      at    *10     (W.D.N.Y.       Apr.    17,      2020)     (collecting

cases).       But   the      record       does     not      suggest      that     Ms.

Hernandez’s actions or demeanor indicated she would destroy

evidence. As Ms. Hernandez testified, the officers did not

tell her why they arrested her son. It is therefore unclear

how    she    would       have    known     what,      if    anything,     in     the

apartment would be used as evidence against her son. Nor

does the record suggest that officers reasonably believed

that    Ms.     Hernandez        was   potentially           complicit     in     the

suspected offenses. Cf. Seifert, 933 F. Supp. 2d at 319-20.

       The Government’s claim of exigency therefore rests on

the assumption that, after learning of an arrest, those

with a familial relationship to a suspect are likely to

destroy       evidence.20        The      Government’s         reasoning        would

authorize      warrantless        searches       and       seizures    whenever     a

suspect’s friends or family know of his arrest and have

access to evidence. As the Fifth Circuit has acknowledged,

because      “[t]here      is    almost    always      a    partisan    who     might


20United States v. Schaper, 903 F.3d 891, 893 (2d Cir. 1990), cited by
the Government, does not endorse this logic. There, the Second Circuit
held that officers had an objectively reasonable basis for believing
that a suspect’s wife would destroy narcotics-related evidence where –-
after the suspect learned of the investigation but prior to his arrest
–- agents observed his wife exiting and entering the house and found
the suspect, along with his wife’s father, removing evidence from the
home. Id. at 893. Thus, in Schaper, facts indicated that the suspect
had already enlisted his family members to assist him in destroying
evidence prior to his arrest.


                                          73
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 74 of 121



destroy    or    conceal              evidence,”      adopting       the      Government’s

view    would    “result          in     the    evaporation        .    .    .     of   Fourth

Amendment rights” at the moment of arrest. United States v.

Davis, 423 F.2d 974, 979 (5th Cir. 1970), cert. denied, 564

U.S.    836     (1970)           (mem.).       The    Court    cannot            accept    the

Government’s          expansive          view    of    situations           presenting       an

exigent risk of evidence destruction as it relates to third

parties as to whom there is no evidence of complicity in

the underlying offense.

       With regard to the third McArthur factor, the Court

cannot conclude that officers “made reasonable efforts to

reconcile” the need to preserve evidence “with the demands

of personal privacy” because the Court has determined that

officers       lacked       a     reasonable          basis    for      believing         that

evidence       might        be    lost.        531    U.S.    at       332.       The     Court

nonetheless observes that, as in McArthur, the police did

not    prevent        Ms.    Hernandez          from     entering           her    apartment

entirely.       Id.    Instead,          they    allowed      her      to     move      freely

about    the    apartment’s             common       spaces   but      accompanied          her

when    she     needed           to    go     into     her    bedroom.           Critically,

however, the record does not indicate that the officers

gave Ms. Hernandez the option of staying somewhere else

such    that      police              might     have     “avoid[ed]               significant




                                                74
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 75 of 121



intrusion into the home itself.” Id. at 331 (citing Payton,

445 U.S. at 585).21

      As for the fourth McArthur factor, the Government has

not met its burden of demonstrating that the seizure was

reasonable in duration. Neither the Supreme Court nor the

Second Circuit has identified a bright line rule for when a

warrantless     seizure       of     a        residence,    effected      while

occupants are present, becomes unreasonably long. Instead,

McArthur   instructs     courts      to       consider   whether    the   “time

period   was   no    longer   than       reasonably      necessary   for   the

police, acting with diligence, to obtain the warrant.” 531

U.S. at 332.

      As discussed above, 19 hours passed between the NYPD’s

midnight entry of Hernandez’s home and Lofaro’s first call

with Mortazavi and Adamczyk at around 7:00 p.m. on November

7. More than 20 hours passed between that call and the

magistrate’s        authorization         of     the     Warrant.    Although

Mortazavi, Lofaro, and Adamczyk represented that they acted

quickly and with a sense of urgency, the Government has not

explained why it was “reasonably necessary” for 39 hours to

21 McArthur is distinguishable because officers believed the defendant
possessed drugs. See 531 U.S. at 329. The Government does not contend
that the NYPD suspected Ms. Hernandez of any criminal offense. Thus,
whereas the seizure of the defendant’s person in McArthur was supported
by probable cause, any seizure of Ms. Hernandez would have lacked such
support. See United States v. Watson, 703 F.3d 684, 691-92 (4th Cir.
2013) (distinguishing McArthur). The officers could not lawfully have
required Ms. Hernandez to remain with them at the apartment.


                                         75
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 76 of 121



elapse before issuance of a search warrant. Id. (emphasis

added). None of the Government’s witnesses, for example,

explained that they thought probable cause was lacking and

required time to gather additional information.22                          Nor is

there any indication that any significant portion of the

delay is attributable to the magistrate.

       The Government has not identified any case in which a

court    deemed    reasonable           a     comparably         lengthy     home

impoundment.

       Indeed, the Court’s own research has not identified

any case holding that the Fourth Amendment allows officers

to remain inside a home for a remotely comparable period of

time    pending   issuance   of     a       warrant.      See,    e.g.,     United

States   v.   Shrum,   908   F.3d       1219,      1232    (10th    Cir.    2018)

(deeming   18-hour     seizure    of        home   pending       issuance    of   a

warrant unreasonable and noting that the duration, coupled

with the fact that officers had probable cause within 4

hours, indicated officers had not appropriately balanced

law-enforcement      needs   with       Fourth      Amendment       interests);

United States v. Pérez–Díaz, 848 F.3d 33 (1st Cir. 2017)

22Commentators have observed that, in a jurisdiction with a telephonic
warrant procedure, “failure to [seek a telephonic warrant] without good
reason might well result in a determination that delay [even] in the
two-hour range was unreasonable” under McArthur. 3 W. LaFave, Search &
Seizure § 6.5(c) (5th ed. 2012 & 2019 update). As defense counsel
pointed out, the NYPD Patrol Guide provides a procedure for obtaining a
warrant by phone, but the Government offered no explanation for why
officers did not pursue that option in this case.



                                    76
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 77 of 121



(deeming      3-hour   seizure   of    home    pending    issuance   of    a

warrant reasonable); United States v. Blauvelt, 638 F.3d

281, 290 (4th Cir. 2011)(same); United States v. Song Ja

Cha, 597 F.3d 995, 1000 (9th Cir. 2010)(holding that a

26.5-hour seizure of a home pending issuance of a warrant

was “unconstitutionally long”); Buie v. City of New York,

No. 12 Civ. 4390, 2015 WL 6620230, at *6-7 (E.D.N.Y. Oct.

30,   2015)    (holding   that   the       seizure   of   drug   suspect’s

mother’s home from 7:30 p.m. or 8 p.m. until “later that

night” was reasonable); Seifert, 933 F. Supp. 2d at 327

(deeming      4-hour   seizure   of    home    pending    issuance   of   a

warrant reasonable); Briddell v. Chester, 206 F. Supp. 2d

733, 736–38 (D. Md. 2002) (deeming reasonable the 5-hour

seizure of a drug suspect's mother’s home while officers

sought a warrant); see also e.g., United States v. Watson,

703 F.3d 684, 693 (4th Cir. 2013) (holding 3-hour detention

of an individual in a public building pending issuance of

search     warrant     unreasonable        where   police   provided      no

explanation for delay in obtaining search warrant).

      The seizure at issue in this case is approximately

12.5 hours longer than the 26.5-hour seizure that the Ninth

Circuit deemed “unconstitutionally long” in Song Ja Cha.

See 597 F.3d at 1000. As the Ninth Circuit explained, “even

if the police officers acted diligently during the seizure


                                      77
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 78 of 121



interviewing       witnesses     multiple         times     and     drafting     a

meticulous    warrant     application,           they   took    a   much   longer

time than was reasonably necessary to obtain the warrant.”

Id. at 1001. As the Government has offered no explanation

for   why   obtaining     a   warrant       to    search    Hernandez’s       home

reasonably required 39 hours in this case, the Court cannot

conclude    that    the   police       imposed      the    restraint       for   a

reasonably limited period of time.23

      Because the Government has not shown that officers had

strong reason to believe evidence would be destroyed or

that the passage of 39 hours was reasonably necessary to

obtain a warrant, the Court concludes that the Government

has   not   carried     its    burden       of    demonstrating        that    the

warrantless seizure of Hernandez’s home was reasonable.24

      b.    Independent Source

      The   Government        argues    that      even     if   NYPD   officers

violated the Fourth Amendment when they entered and secured

the apartment, the evidence seized pursuant to the Warrant

should not be suppressed. The Government contends that that

23 Cases deeming reasonable longer seizures of packages, computers, or
other objects are not in tension with the Court’s holding. “That a
package [or other object] may be seized for a longer period of time
than a residence is logical given the heightened constitutional
protection ‘preserving the privacy and sanctity of the home.’” Song Ja
Cha, 597 F.3d at 1000 (quoting Payton, 445 U.S. at 588).
24  Even if the officers had reason to believe evidence would be
destroyed such that the seizure was “reasonable at its inception,” it
nonetheless would have “bec[o]me unreasonable as a result of its
duration . . . .” Segura, 468 U.S. at 812 (Opinion of Burger, C.J.,
joined by O’Connor, J.).


                                       78
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 79 of 121



evidence is admissible according to the independent source

doctrine, as applied in Segura.

      i.     The Doctrine

      According         to   the     independent    source       doctrine,   the

prosecution       may    introduce      evidence    seized    from    a   search

pursuant to a warrant as long as it is obtained from a

source that is unconnected to any illegality. See Segura,

468   U.S.    at    798.       The    independent       source    doctrine   is

grounded in a policy determination that:

      [while] the prosecution is not to be put in a better
      position than it would have been in if no illegality
      had transpired[,] . . . the interest of society in
      deterring unlawful police conduct and the public
      interest in having juries receive all probative
      evidence of a crime are properly balanced by putting
      the police in the same, not a worse, position that
      they would have been in if no police error or
      misconduct had occurred. When the challenged evidence
      has an independent source, exclusion of such evidence
      would put the police in a worse position than they
      would have been in absent any error or violation.

Nix v. Williams, 467 U.S. 431, 443 (1984).

      The    Supreme         Court    applied     the    independent      source

doctrine     in    Segura,     where,    as     discussed    above,    officers

unlawfully entered an apartment before securing it pending

issuance of a search warrant. See 468 U.S. at 798. After

concluding that the officers secured the apartment in a

lawful manner, the Supreme Court considered whether, due to

the prior unlawful entry, the evidence discovered during



                                         79
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 80 of 121



execution of a delayed search warrant should be suppressed.

Id. at 799. The Court declined to suppress the evidence

obtained pursuant to the search warrant. That evidence, the

Court    reasoned,   was   not   “‘fruit’    of    the   illegal   entry

because the warrant, and the information on which it was

based,    were    unrelated      to    the   entry       and   therefore

constituted an independent source for the evidence . . . .”

Id. (citations omitted).

      The Segura Court indicated that its conclusion would

have been the same even if the officers had secured the

home in a manner that violated the Fourth Amendment. The

Court invoked the rule that “evidence will not be excluded

. . . unless the illegality is at least the ‘but for’ cause

of the discovery of the evidence” and reasoned that the

securing of the premises was not a “but for” cause of the

discovery of the evidence. Id. at 815.25

      In Murray v. United States, 487 U.S. 533, 537 (1988),

the   Supreme    Court   confirmed    that   the   independent     source

doctrine permits introduction of “evidence obtained for the

first time during an independent lawful search” as well as


25 The majority in Segura reasoned that officers could have prevented
the destruction of evidence if they had lawfully remained outside the
home until a warrant arrived. See 468 U.S. at 816. Moreover, in the
majority’s view, requiring suppression because officers’ unlawful
actions prevented the defendant from removing or destroying evidence
would “protect criminal activity” and “def[y] logic and common sense.”
Id.


                                  80
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 81 of 121



to   evidence   that     was   first    obtained    “during,        or    as   a

consequence     of,   an   unlawful     search,    but    later     obtained

independently     from     activities    untainted       by   the    initial

illegality.” The Court held that, where officers first saw

marijuana bales during an illegal search and subsequently

returned, with a warrant, and seized them, the drugs were

admissible      as long as (1) information gathered from the

initial illegal search did not influence the “the agents’

decision to seek the warrant,” and (2) information from the

initial   illegal        search   was     not      “presented        to    the

Magistrate” such that it influenced “his decision to issue

the warrant.” Id. at 542.

      By requiring the Government to show that the decision

to seek the warrant was not influenced by a prior unlawful

search, Murray bars application of the independent source

doctrine in cases where officers conducted a “confirmatory

search” -- that is, where officers unlawfully searched a

residence “to get assurance that evidence is present before

taking the time and effort to obtain a warrant.” United

States v. Nayyar, 221 F. Supp. 3d 454, 467 (S.D.N.Y. 2016)

(quotations and citations omitted), aff’d sub nom. United

States v. Mulholland, 702 F. App’x 7 (2d Cir. 2017); see

Murray, 487 U.S. at 540 n.2 (“[T]here is nothing to suggest




                                   81
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 82 of 121



that [officers] went in merely to see if there was anything

worth getting a warrant for.”).

       The Court in Murray described as “onerous” the “burden

of convincing a trial court that no information gained from

the    illegal       entry    affected         .    .    .    the    law     enforcement

officers' decision to seek a warrant.”                              Id. at 540. The

Court remanded the case to the district court to determine

whether       the     warrant       provided            an     independent       source,

indicating       that,       to    determine        whether         the     decision   to

obtain    a   warrant        was   influenced           by     a    prior    illegality,

lower    courts       must    conduct      a       factual         inquiry    into   what

motivated the officers to conduct the prior illegal action.

Id. at 543.26 The Court cautioned district courts “not to

give    dispositive      effect       to    police           officers’       assurances”

that an illegal entry had no effect on their decision to

obtain a warrant, explaining that “[w]here the facts render

[officers’] assurances implausible, the independent source

doctrine will not apply.” Id. at 540 n.2.

       When assessing whether the Government has satisfied

Murray’s      first     requirement,           courts         consider       context   to

assess    the       officers’      motivations.              See    United    States   v.

26 The Court reasoned that the district court’s finding that the
officers initially entered, in part, to prevent evidence destruction
“could perhaps” support an inference “that the agents who made the
entry already planned” to obtain a warrant, but that such an “inference
is not . . . clear enough to justify . . . a determination of
independent source.” Murray, 487 U.S. at 543.


                                           82
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 83 of 121



Nayyar,    221    F.    Supp.     3d     at       467.     In    particular,    courts

consider whether officers possessed information indicating

that a search warrant would uncover evidence of a crime

before they acted unlawfully. Compare, e.g., United States

v.   Siciliano,        578   F.3d       61    (1st       Cir.     2009)    (concluding

prosecution did not show that agents would have sought a

warrant    but    for    their      unlawful          conduct       where    testimony

indicated    police       wanted        more       evidence       before    seeking    a

warrant     and    nothing        but        an    unlawful       protective       sweep

revealed that evidence), with United States v. Sable, 633

F.3d 219, 245 (3d Cir. 2011) (reasoning that officers would

have sought a warrant had they not unlawfully opened and

reviewed    files       containing           child       pornography       because    it

would be “inconceivable” that an officer would not seek a

warrant after lawfully viewing “lurid file names indicative

of child pornography”).

      Courts also consider whether officers acted unlawfully

because they mistakenly assumed that exigency or consent

justified their warrantless actions. See United States v.

Johnson, 994 F.2d 980, 987 (2d Cir. 1993) (holding that

independent       source     doctrine             applied       where   officers     had

“good     reason”       to      believe            tapes        contained     relevant

information       prior      to     unlawfully              reviewing       them     and

unlawfully reviewed them based only on a mistaken belief


                                             83
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 84 of 121



that they could do so); see also Murray, 487 U.S. at 540

n.2 (contrasting unlawful actions motivated by a mistaken

belief as to exigency with unlawful actions motivated by a

“‘search first, warrant later’ mentality”).

      Hernandez argues that satisfaction of the two Murray

requirements is not enough. He asserts that the Government

must also show that the evidence would inevitably have been

in the apartment when federal agents executed the Warrant

if the NYPD had not unlawfully entered and remained there

prior to execution of the Warrant. He asks the Court to

assess whether the Government has met its burden of proof

by    relying     on     Second    Circuit          decisions       regarding      the

inevitable discovery exception to the exclusionary rule.

      The independent source and inevitable discovery rules

are derived from similar principles but traditionally apply

in    different        factual    settings.         The     independent       source

doctrine applies when evidence that is received through an

illegal source is also found through a source separate from

any illegality. See Murray, 487 U.S. at 539. In contrast,

the    inevitable        discovery    doctrine            applies     if    evidence

obtained       through    an     illegal      source       is   not    also     found

through    a    separate       source.        See    id.    The     focus     of   the

inevitable discovery analysis is on whether police would,




                                         84
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 85 of 121



hypothetically,            have       found    unlawfully       obtained       evidence

through a lawful means. See id.

       Hernandez’s argument, at a more general level, is that

the independent source doctrine cannot be applied to admit

evidence that was unlawfully seized and never returned to

private         control    before       a   subsequent        lawful      seizure.    The

First       Circuit       took    this      position     in     United       States    v.

Silvestri, 787 F.2d 736, 739 (1st Cir. 1986), cert. denied,

487 U.S. 1223 (1988). There, the First Circuit explained

that when unlawfully seized items remain in police control

prior to issuance of a warrant, they are not in a position

to    be    legally       seized,       and,    thus,    the       warrant    does    not

constitute         an     independent         source.    To    assess      whether     an

unlawfully         seized     item      not    returned       to    private     control

before issuance of a warrant could be admitted, the First

Circuit         took      precisely         the     approach        that     Hernandez

advocates         here:    requiring          the   Government       to    demonstrate

that “the evidence inevitably would have been seized by an

independent legal means.” Id. (emphasis in original).

       The Supreme Court recognized in Murray that it “may

well       be    difficult       to    establish       [the    independence       of   a

second seizure] where the seized goods [have been] kept in

the     police's          possession”          since    an     earlier,       unlawful

seizure. 487 U.S. at 542. But the Supreme Court explicitly


                                              85
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 86 of 121



recognized and rejected the First Circuit’s position that

“objects ‘once seized cannot be cleanly reseized without

returning   the   objects    to   private    control.’”   Id.   at   541

(quoting Silvestri, 787 F.2d at 739). The Court explained:

      [R]eseizure of tangible evidence already seized is no
      more   impossible  than   rediscovery  of   intangible
      evidence already discovered. The independent source
      doctrine . . . rest[s] . . . upon the policy that,
      while the government should not profit from its
      illegal activity, neither should it be placed in a
      worse position than it would otherwise have occupied.
      So long as a later, lawful seizure is genuinely
      independent of an earlier, tainted one . . . there is
      no reason why the independent source doctrine should
      not apply.

Id. at 542. Based on this discussion in Murray, courts have

held that, when Murray’s two requirements are satisfied,

the   independent   source    doctrine      permits   introduction   of

evidence that law enforcement officers unlawfully seized

and held pending the issuance of a search warrant.27


27For example, in United States v. Grosenheider, 200 F.3d 321, 324 (5th
Cir. 2000), employees at a computer repair shop notified police that a
customer dropped off a computer that contained child pornography. A
police officer viewed the images, brought the computer back to his
office for safeguarding, and notified a federal agent. The federal
agent obtained a search warrant, relying exclusively on information
obtained before the police reviewed the computer’s files and seized it.
The federal agent then picked up the computer from the police, carried
it back to the computer repair shop, and notified the shop’s employees
that he was seizing the computer pursuant to a warrant. The Fifth
Circuit rejected the defendant’s contention that the federal agent’s
re-seizure of the computer was not independent from the prior,
allegedly unlawful search and seizure. The court reasoned that Murray’s
two requirements were satisfied and that, under Segura, arguments about
the potential destruction or removal of evidence cannot be used to
evade application of the independent source doctrine. See id. at 329-
30; see also United States v. Budd, 549 F.3d 1140, 1147-48 & n.4 (7th
Cir. 2008) (applying Murray and holding that, where law enforcement
unlawfully held a computer in their custody for a month before


                                   86
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 87 of 121



       Consistent      with      the    Supreme      Court’s       discussion    of

cases involving reseizures in Murray, the Court will apply

Murray’s      two    requirements          to     determine         whether     the

independent source doctrine would permit introduction of

evidence the police officers here obtained pursuant to the

Warrant.

       ii.   Application

       The Court is persuaded that the first requirement of

Murray –- that law enforcement’s allegedly unlawful entry

and unlawful impoundment of the apartment did not influence

law enforcement officers’ decision to obtain a warrant --

is satisfied. The content of the Kik messages, which the

officers possessed and had reviewed before they entered and

impounded Hernandez’s apartment, provided strong reason for

them   to    believe      that   evidence       of   child     pornography      and

sexual abuse would be found in the Kik user’s apartment.

That   officers     seized       phones    from      the   apartment      arguably

indicates that they did not actually anticipate obtaining a

warrant.     But    the   Court    is     persuaded        that,    as   discussed

above in Section III.A.2, the officers entered Hernandez’s


obtaining a warrant to search it, prosecutors could nonetheless
introduce evidence obtained pursuant to the warrant), cert. denied 556
U.S. 1200 (2009). Song Ja Cha is not to the contrary; there, the Ninth
Circuit held that the warrant issued after a 26.5-hour impoundment
constituted an independent source but nonetheless suppressed evidence
obtained pursuant to the warrant as a direct result of Fourth Amendment
violations where officers’ conduct was deliberate, culpable, and
systemic. See 597 F.3d at 1003-06.


                                         87
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 88 of 121



apartment     because        they       believed      that        minors       in    the

apartment required immediate protection, not because they

sought    confirmation       that       applying      for     a    search      warrant

would    yield   incriminating           evidence.      Moreover,          the      Court

finds    inconceivable         the       notion       that        officers,         after

reviewing     the     Kik    messages       and      videos       depicting         child

pornography,     and    having       what     they    believed          was   reliable

information about the perpetrator and his location, would

not seek a search warrant. See Sable, 633 F.3d at 245.

       The   Court      is     also        persuaded         that       the      second

requirement      of   Murray       is    satisfied.      Hernandez            does    not

contend that the Warrant Affidavit included any information

derived from the NYPD’s allegedly unlawful entry or its

unlawful     impoundment      of     his    apartment.        And,      for    reasons

discussed infra in Section III.D.2.b, the information the

Warrant Affidavit contained provided the magistrate with “a

substantial basis for concluding” that there was a “fair

probability that contraband or evidence of a crime w[ould]

be found” in Hernandez’s apartment. Illinois v. Gates, 462

U.S.    at   238-39    (quotations,           citations,          and    alterations

omitted).

       For    these     reasons,           the       Court        concludes          that

application of the independent source doctrine under the

factual circumstances presented here is appropriate. Doing


                                         88
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 89 of 121



so    in    this    case       will    neither    allow     law     enforcement      to

“profit      from       its     illegal       activity”      nor    “place[]    [law

enforcement] in a worse position” than it would have been

in absent its unlawful conduct. Murray, 487 U.S. at 542.28

       2.     Franks v. Delaware

       Hernandez          also        asserts     that      all     evidence        the

Government         collected         pursuant    to   the    Warrant       should    be

suppressed under Franks v. Delaware, 438 U.S. 154 (1978),

because      agents      procured       the     Warrant     with    a    deliberately

false and misleading affidavit.

       Warrants are generally supported by affidavits, which

are   sworn        to   by     the    affiant.    If,     after     an   evidentiary

hearing, a defendant establishes by a preponderance of the

evidence      (1)       that    the    affiant    made      false    statements     or

omissions “knowingly and intentionally, or with reckless

disregard for the truth,” and (2) that the misstatements or

omissions were material, the Court must void the search

warrant and suppress “the fruits of the search . . . to the

28Even if, as Hernandez requests, the Court required the Government to
show that the evidence obtained pursuant to the search warrant
inevitably would have been discovered but for the NYPD’s unlawful
actions, the Court would conclude that the Government had made such a
showing. Had the officers not entered and impounded the apartment,
Hernandez would still have been in lawful custody, and Ms. Hernandez
would have been alone in the apartment. For the same reasons the Court
concluded that the need to prevent evidence destruction did not justify
the impoundment, the Court concludes that Ms. Hernandez would not have
intentionally destroyed or removed evidence. Nor does the record
suggest that she might have done so unintentionally. She testified that
she went into Hernandez’s room every day to clean it but never used his
computer or phones. Jan. 7 Tr. 32:14-33:9.


                                           89
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 90 of 121



same extent as if probable cause was lacking on the face of

the affidavit.” Franks, 438 U.S. at 155-56; United States

v. Ferguson, 758 F.2d 843, 848 (2d Cir. 1985) (“Omissions

from   an   affidavit    that       are     claimed   to   be     material   are

governed by the same rules.”).

       Whether the affiant “acted deliberately or recklessly

is a factual question of intent . . . .” United States v.

Trzaska, 111 F.3d 1019, 1028 (2d Cir. 1997). Negligence and

innocent mistakes or misunderstandings do not constitute

deliberate or reckless disregard for the truth. Franks, 438

U.S.   at   171;    Trzaska,       111    F.3d   at   1028.      The    relevant

question    is   “whether      the    [affiant]       in   fact    entertained

serious doubts as to the truth of the subject statements”

or had “obvious reasons” to doubt their veracity. United

States v. Kunen, 323 F. Supp. 2d 390, 394 (E.D.N.Y. 2004)

(citations         omitted).         With      regard       to      omissions,

“[r]ecklessness        may     be     inferred        where       the   omitted

information was ‘clearly critical’ to the probable cause

determination.” Rivera v. United States, 928 F.2d 592, 604

(2d Cir. 1991).

       To determine whether misstatements or omissions are

material, the Court must revise the affidavit, by adding

alleged     omissions        and      disregarding         allegedly      false

statements, and then assess whether the corrected affidavit


                                         90
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 91 of 121



supports   a   finding      of   probable      cause.      United      States     v.

Awadallah,     349   F.3d    42,     65      (2d    Cir.      2003)    (citations

omitted).29 “If the corrected affidavit supports probable

cause, the inaccuracies were not material to the probable

cause   determination        and    suppression          is     inappropriate.”

United States v. Martin, 426 F.3d 68, 73-74 (2d Cir. 2005)

(quotations and citations omitted).

      Probable    cause     “is     a   fluid       concept”      that    is     not

“readily, or even usefully, reduced to a neat set of legal

rules.” Gates, 462 U.S. at 231. Rather, determining whether

probable     cause   exists       requires         the   Court    to     “make     a

practical,     common-sense        decision        whether,     given    all     the

circumstances set forth in the affidavit . . . there is a

fair probability that contraband or evidence of a crime

will be found in a particular place.” Martin, 426 F.3d at


29The Second Circuit has explained that, when assessing the materiality
of affirmatively false or misleading statements, courts must strike
such statements from the affidavit and not allow the Government to
introduce facts which were known at the time but not included in the
affidavit. See United States v. Falso, 544 F.3d 110, 127 & n.22 (2d
Cir. 2008) (assessing whether a corrected affidavit supported probable
cause and explaining that the Government cannot rely on “additional
information that was not reflected in the affidavit”); Awadallah, 349
F.3d at 70 n.22 (holding that “related facts,” which the Government
knew when it sought the warrant but did not include in the affidavit,
“lie outside the scope of a proper Franks inquiry because the relevant
question is whether the remaining portions of the affidavit give rise
to probable cause.”)(quotations and citations omitted); see also United
States v. Harris, 464 F.3d at 738, 739 (7th Cir. 2006) (explaining that
the lower court’s “consideration of new information omitted from the
warrant affidavit should have been limited to facts that did not
support a finding of probable cause”).




                                        91
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 92 of 121



74 (quoting    Gates, 462 U.S. at 213). When an affidavit

presents    information    from   a     confidential    informant,       the

Court assesses whether probable cause exists by considering

the   “totality     of     the    circumstances,”       including       the

“informant’s veracity, reliability and basis of knowledge,’

and the extent to which an informant's statements . . . are

independently corroborated.” McColley, 740 F.3d at 823.

      Hernandez     identifies         six    categories        of     false

statements    and   omissions     in    the   Warrant   Affidavit.       The

Court first determines whether any of these statements and

omissions    were   made   deliberately       or   recklessly    and    then

considers a corrected affidavit to assess whether any such

statements or omissions were material to the magistrate’s

probable cause finding.

      a.    Intentional      or        Reckless     Misstatements         or
            Omissions

      First, Hernandez is “clearly correct” that the Warrant

Affidavit should have included that Witness-1 was a paid

confidential informant and should have provided information

about her reliability, criminal history, pending charges,

and ongoing criminal activity. United States v. Williams,

758 F. Supp. 2d 287, 304 (S.D.N.Y. 2010), rev’d on other

grounds, 681 F. 3d 35 (2d Cir. 2012). For the purposes of

analysis, the Court assumes, without deciding, that the law



                                   92
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 93 of 121



enforcement       agents’       omission       of    such        information       was

reckless    and    assesses      its    materiality             in   the   following

section.

      Second,       Hernandez        has       not      established           by    a

preponderance of the evidence that Adamczyk deliberately or

recklessly made statements incorrectly indicating that the

informant knew Hernandez’s name and apartment number.30 At

the   hearing,     Lofaro,      Adamczyk,       and    Mortazavi           could   not

recall    Lofaro    mentioning         these    gaps       in    the   informant’s

knowledge on November 7 and 8. Lofaro did inform Adamczyk

about    Noh’s     social    media      and    law     enforcement          database

searches.    But    the     record     does    not     indicate        that   Lofaro

clearly    explained      the    significance         of    those      searches     –-

namely, that they did not corroborate the informant’s story

but instead supplied information she did not know. While

Adamczyk likely could have elicited this explanation from

Lofaro, the record does not indicate that she deliberately




30 The Government argues that these statements are not misleading and
merely reflect a standard drafting convention used in Warrant
Affidavits. The Court is not persuaded. The statements read as
paraphrases of statements the informant made to the NYPD. See e.g.,
Warrant Aff. ¶ 11(a) (“Witness-1 reported to law enforcement that
ABRAHAM HERNANDEZ lives at [a particular address, including an
apartment number].”); id. ¶ 12 (“Witness-1 reported to a New York City
Police Department (“NYPD”) precinct that Witness-1 had received the
videos from ABRAHAM HERNANDEZ.”). As Mortazavi acknowledged, she should
have drafted the Warrant Affidavit and November 8 Complaint to say the
informant reported that someone “later identified as” the defendant
sent her child pornography. Nov. 26 Tr. 116:5-10.


                                        93
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 94 of 121



or   recklessly   avoided         learning     information       adverse    to   a

finding of probable cause.

      The   team’s    decision         to    have    Adamczyk,    rather    than

Lofaro, swear out the Warrant Affidavit                        -- and to have

Mortazavi    draft         it     --    were        perhaps     misguided    and

facilitated inaccuracies. See United States v. Trzaska, 111

F.3d 1019, 1028 (2d Cir. 1997) (“We . . . agree that the

person preparing the affidavit should have had at least

some personal knowledge of what transpired.”) Nonetheless,

the Court finds Lofaro’s and Adamczyk’s testimony regarding

their discussions on November 7 and 8 to be credible. The

Court    accordingly            concludes      that      the     misstatements

regarding the informant’s knowledge of the Kik user’s name

and apartment number reflect misunderstandings and mistakes

made as the team hastily prepared the Warrant Affidavit on

November     8.      See        id.     (affirming        district     court’s

determination that statements resulting from “mistakes and

misunderstandings” that occurred when a probation officer

conveyed information from a witness to an affiant did not

rise to the level of recklessness).31 The federal agents’


31 Regardless, statements indicating that the informant knew the Kik
user’s apartment number, as opposed to his street address, were not
material to the magistrate’s determination of probable cause. If the
apartment   number  was  stricken  from  the  hypothetical  corrected
affidavit, the corrected affidavit would state that the informant
provided the Kik User’s street address. Like the original affidavit,
the corrected affidavit would explain that Adamczyk “conducted a


                                        94
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 95 of 121



rushed actions in seeking to obtain the warrant on November

8,     after    having      learned         about    the       potential       unlawful

conduct only the day before, and given the serious evidence

of child pornography they had been shown, arguably gave

rise    to     instances       of    negligence       in       part    occasioned     by

pressure       from   the      exigency       the     law      enforcement       agents

perceived,        perhaps            exacerbated          by      their        relative

inexperience. Under the particular circumstances presented

here,     however,       the        Court    is     not     persuaded         that   the

officers’      conduct      crossed         the    line    into       deliberately    or

recklessly knowing misbehavior.

       Third,     Hernandez         also     has    not     shown      that    Adamczyk

represented that the informant had “known [Hernandez] for

approximately one year” and “engaged in sexual acts with

[him] multiple times,” while knowing these claims to be

false or with reckless disregard for their truth. Warrant

Aff. ¶ 12. The record indicates that Adamczyk did not have

reason to doubt these statements until November 27, 2018,

when she met with the informant. As of November 8, the

statements, in the Court’s assessment of the evidence and

the credibility of the witnesses, appeared believable in

database check    . . . for the name “‘Abraham Hernandez’ and the
location ‘New York,’” which returned three results, all of which were
associated with the same unit in the building that the informant
identified. Warrant Aff. ¶ 11(b). Based on this information, there was
a fair probability that Hernandez resided in the unit that Adamczyk’s
searches identified.


                                            95
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 96 of 121



light of the Kik messages. In those messages, the Kik user

and   informant     used     terms    of    endearment       and     contemplated

future sexual encounters with one another.

      That the Armanixprincex Kik Account was not registered

until June 2018 did not provide an obvious reason to doubt

the informant’s claim that she had known the Kik user for a

year. The informant’s exchange with the Kik user regarding

his   MeetMe     profile      indicated      that      the     two      previously

corresponded using other social media applications. That

the informant did not volunteer information about any prior

sexual    encounter      with      Hernandez    when      making        her   formal

identification of him is unsurprising and also does not

cast these claims into doubt. Because the record does not

indicate     that      the    NYPD     asked     her      to       provide         more

information than she did -- a one-sentence identification

of Hernandez as the person who sent her child pornography -

- the Court cannot draw any adverse inferences from her

omissions.

      Fourth, the Court is also not persuaded that Adamczyk

knowingly or recklessly misrepresented that the informant

recognized the Kik user’s apartment in the background of

certain child pornography videos. Lofaro confirmed that the

informant    told      him   she    recognized      the    apartment          in    the

videos,    and    he    conveyed      this     information         to    Adamczyk.


                                       96
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 97 of 121



Consistent      with   the   informant’s        claim,     the    Kik    messages

exchanged between the Kik user and the informant implied

that the informant knew the Kik user’s address. Adamczyk

reasonably decided not to ask NYPD officers who had been or

were present in the Hernandez apartment to confirm whether

they had seen a room similar to the one featured in the

videos. As the NYPD had entered without a warrant, she had

reason    to     believe     a    court       might   deem       their   actions

unlawful, and unlawfully obtained evidence “should not be

included in a warrant affidavit.” Trzaska, 111 F.3d at 1026

(citations omitted).32

      Even if she believed the NYPD was lawfully securing

the apartment, Adamczyk could reasonably have believed it

improper to ask them to investigate the bedroom. See United

States v. Madrid, 152 F.3d 1034, 1039-40 (8th Cir. 1998)

(suppressing      evidence       obtained       pursuant     to      a   warrant

because officers securing a home pending issuance of the

warrant        “exploited        their        presence,”         including    by

“search[ing] mail and a notebook” and “wander[ing] through

[the] house”) (quotations and citations omitted). Indeed,

32 That the final Warrant Affidavit omitted an earlier draft’s
references to “conversations with law enforcement agents who arrested
HERNANDEZ” as supporting a belief that child pornography videos were
“filmed in HERNANDEZ’s apartment” makes no difference. Def.’s Ex. 3506-
24. Given the reasonable legal concerns associated with including such
a statement in the Warrant Affidavit, the Court cannot infer that
Mortazavi and Adamczyk deleted these statements from the final draft
because NYPD officers told them that the videos could not have been
produced in the apartment.


                                         97
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 98 of 121



that    Mortazavi       was      consulting         with    her   superiors      and

someone from the Appeals Unit of the U.S. Attorney’s Office

on November 8 suggests that, despite the fast pace of the

investigation, she was attempting to spot and address or

avoid such legal issues.33

       Fifth,        Hernandez       challenges        as     deliberately        or

recklessly          misleading       the   inclusion        of    the    following

paragraph       in      the    November         8    Complaint,         which    was

incorporated by reference in the Warrant Affidavit:

       Based on information obtained pursuant to a subpoena
       issued to Kik for Internet Protocol ("IP") connection
       logs associated with "Armanixprincex" I collected IP
       addresses associated with "Armanixprincex" indicating
       that on or about November 4, 2018, through on or about
       November   7,   2018,   the   period   in   which   the
       aforementioned    communications   occurred,    ABRAHAM
       HERNANDEZ, the defendant, accessed and communicated
       using the Kik online application from the Bronx, New
       York.

       Nov.     8     Compl.     ¶    6.    Hernandez       argues      that    this

paragraph misleadingly suggested that the IP address logs

provided information linking the Armanixprincex Kik account



33  Regardless, the statement that the informant recognized the
background of the videos was not material to the magistrate’s probable
cause finding. Other information in the affidavit supported an
inference that evidence of the possession and production of child
pornography would be found in Hernandez’s home. See e.g., Warrant Aff.
¶ 12 (“Based on my training and experience and conversations that I
have had with other law enforcement officers, I know that . . .
individuals who wish to obtain child pornography usually do so by
ordering it from abroad or by discreet contact with other individuals
who have it available, including through the use of the Internet in
their homes or private locations . . . .”); see Raymonda, 780 F.3d at
114-115 (recognizing that a collector of child pornography is likely to
retain such content “in the privacy of [his] home.”).


                                           98
 Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 99 of 121



to     Hernandez,      when       they   in     fact     contained       no    such

identifying information. The Court is not persuaded. The

paragraph above does not affirmatively represent, or even

imply,    that   the       IP   address       logs     contained      information

identifying      the    Armanixprincex          account        as    belonging    to

Hernandez. Reflecting the manner in which complaints are

commonly    drafted,        the    paragraph         appears    to     suggest    an

inference by building upon the allegation in a preceding

paragraph     that     Hernandez         used    the     Armanixprincex          Kik

account.34 Nor does the record support a conclusion that

Adamczyk      recklessly            omitted      mentioning            that      the

Armanixprincex       Kik    account      was    first    registered       in     June

2018. For reasons discussed above, this information was not

“clearly critical” to probable cause such that recklessness

may be inferred from its omission. See Rivera, 928 F.2d at

604.



34Even assuming the reference to Hernandez in this paragraph was false
and recklessly made, it would not have been material to the
magistrate’s probable cause determination. If the Court struck this
entire paragraph from the November 8 Complaint, the corrected affidavit
would include that the informant, who had known the Kik user for
approximately one year, provided the Kik user’s street address and name
and that Adamczyk’s database searches, using the terms “Abraham
Hernandez” and “New York,” identified a unit, in the building the
informant identified, that was associated with Abraham Hernandez. These
statements would support an inference that the informant learned the
Kik User’s building address within the last year, such that the address
information would not have been stale. Additionally, in the Section of
the Warrant Affidavit describing the “Subject Premises,” Adamczyk
stated she had “spoken with a law enforcement officer who ha[d]
personally seen [the apartment] to effectuate the arrest of ABRAHAM
HERNANDEZ by the [NYPD].” Warrant Aff. ¶ 7.


                                         99
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 100 of 121



      Finally, Hernandez alleges that the Warrant Affidavit

misleadingly      omitted       information        about     the    NYPD’s

investigation, including that: the NYPD entered Hernandez’s

apartment; seized two phones; saw no minor in the apartment

or any signs of Hernandez’s sister; otherwise failed to

corroborate the informant’s story; and remained present in

the   apartment.      When     Adamczyk       swore    out   the   Warrant

Affidavit,     she    knew     that    the     NYPD    had   entered    the

apartment,     seized    two    phones,       arrested     Hernandez,   and

remained inside the apartment. She must also have known

that the NYPD found no minors in the apartment. But, as

discussed    above,     it   was   not      reckless   for   her   to   omit

information obtained through arguably unlawful actions by

the NYPD. Nor was the omitted information so critical to

probable cause that recklessness may be inferred from its

omission.35 See Rivera, 928 F.2d at 604; see also McColley,


35 Adding to the corrected affidavit the allegedly omitted information
concerning the NYPD’s investigation, including how it failed to
corroborate the informant’s tip, would not eliminate the fair
probability that evidence of the production and possession of child
pornography would be found at the apartment. First, even though the
NYPD seized two phones, agents could be expected to find child
pornography on, for example, any computers or flash drives in the
apartment or any older, retired phones that Hernandez may have
retained. See Warrant Aff. ¶ 17 (describing how collectors of child
pornography frequently store child pornography). Additionally, the
likelihood of identifying evidence of the possession and production of
child pornography was not a function of whether the defendant, in fact,
had an underage biological sister who resided in his apartment.
Although, as reflected in the November 8 Complaint, the Kik user
referred to the 13-year-old as his “sis[’s] friend” he conceivably
could have been speaking about the friend of a non-relative who he
thought of and referred to as a sister. Similarly, that Ms. Hernandez


                                      100
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 101 of 121



740    F.3d   at    823   (explaining         that     the    affiant     need       not

“volunteer       every     fact     that      arguably       cuts     against        the

existence of probable cause” as long as she does “not omit

circumstances        that     are      critical        to     its     evaluation”)

(quotations and citations omitted).

       b.     The Corrected Affidavit

       As noted above, for the purposes of analysis the Court

assumes, without deciding, that Adamczyk recklessly omitted

that    the   person      identified       in    the      Warrant    Affidavit        as

Witness-1 was, in fact, a paid criminal informant and that

she     recklessly          omitted        information             regarding         the

informant’s reliability, criminal history, pending charges,

and    ongoing     criminal    activity.         Under      this    assumption,        a

corrected      affidavit      would        state     that     Witness-1        was     a

confidential       informant      who      would     be     paid    for   providing

information. It would detail that the informant worked as a

prostitute and had a string of convictions, arrests, and

complaints against her for offenses involving prostitution,

marijuana,         assault,       grand         larceny,       harassment,           and

aggravated       harassment.      It    would      also      note   that,   at       the



was present at the apartment when the NYPD arrived and denied
recognizing the minors in photos from the videos did not meaningfully
reduce the probability that Hernandez retained child pornography in the
apartment or had produced such material when Ms. Hernandez was not
present. Nor would the fact of the NYPD’s initial entry, arrest of
Hernandez, and ongoing presence in the apartment have reduced the
likelihood of evidence being found in the apartment.


                                        101
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 102 of 121



time, the informant had eight pending cases that she hoped

to resolve. It would further disclose that the informant

had recently been registered by the NYPD and had no record

of reliability.

      The   corrected        affidavit         would    also   include    the

information     provided      in    the     original    Warrant    Affidavit,

including: that the informant reported to the NYPD that

Hernandez       sent    her         child       pornography       using   the

Armanixprincex Kik account and provided his address to the

NYPD;   that    Adamczyk      conducted         searches   indicating     that

Hernandez indeed lived at that address; that the informant

reported that she had known Hernandez for approximately one

year, engaged in sexual acts with him multiple times, and

had seen his apartment; that Adamczyk reviewed the messages

and videos sent by Hernandez to the informant and found

that five of the videos depicted minors engaged in sexually

explicit       acts    and         one      video      depicted     Hernandez

masturbating; and that, based on her training experience

and   conversations     with        other      law   enforcement    officers,

Adamczyk knows that individuals who wish to obtain child

pornography often do so using the internet and email in

their homes or other private locations, that collectors of

child pornography typically keep such materials for many

years and often maintain lists of contact information for


                                         102
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 103 of 121



other     individuals       who    share        their       interest       in     child

pornography,       and     that    collectors          of     child       pornography

frequently view such materials in various forms and store

such materials on various devices ranging from disk drives

and thumb drives to mobile phones, digital cameras, and

computers.

     The    corrected       affidavit,         like     the    original         Warrant

Affidavit,       would     incorporate         the    November        8    Complaint,

which     included        quotes     from        Kik        messages        sent     by

Armanixprincex indicating that the videos he sent depicted

him engaging in sexually explicit acts with a 13-year-old

friend of his sister and that he could arrange for the

informant    to    engage     in    sexual       activities      with       her.    The

November 8 Complaint also indicated that IP connection logs

associated with the Armanixprincex Kik account indicated

the account was accessed from the Bronx in early November,

2018.

     On    the     basis     of    the    information          described         above,

Adamczyk’s       affidavit    as    corrected         supports    a       finding    of

probable cause for Hernandez’s arrest and the search and

seizure     at    his    residence.        For       substantially         the     same

reasons     discussed        above       in      Section       III.A.2.a.,          the

disclosure        of     additional       information           concerning          the

informant’s       background        and        characteristics            does     “not


                                         103
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 104 of 121



undermine the central facts establishing the [confidential

informant’s] reliability . . . .” Williams, 758 F. Supp. 2d

at 304. See Gagnon, 373 F.3d at 236 (“[I]t is improper to

discount       the    information         provided        simply    because     the

informant       has    no      proven      record     of      truthfulness       or

accuracy.”)          (quotations,          alterations,           and     citations

omitted). The informant spoke face-to-face with Lofaro and

turned over the Kik conversation –- in which the informant

requested and received child pornography -- even though, by

doing    so,    she    subjected        herself      to    potential      criminal

prosecution. See United States v. Harris, 403 U.S. at 583-

84 (“That the informant may be paid or promised a ‘break’

does    not    eliminate    the      residual     risk      and    opprobrium    of

having admitted criminal conduct.”); Gagnon, 373 F.3d at

236    (explaining      that    an   informant’s          willingness      to   meet

with    law      enforcement         in     person        tends     to     indicate

credibility).

       The     corrected        affidavit         would      show        that   the

informant’s basis of knowledge for claiming that the Kik

user was producing and distributing child pornography was

strong: the Kik user’s own assertions and videos he sent to

the informant. By quoting and describing the Kik messages

and videos, the corrected affidavit left no doubt as to

whether the Kik user actually made those admissions. The


                                          104
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 105 of 121



corrected affidavit also set forth the informant’s basis

for believing the Armanixprincex Kik user to be Hernandez:

use of the Armanixprincex Kik account to send a video of

Hernandez          that    persons       other       than     Hernandez        would       not

likely possess.

       Adamczyk’s database searches confirmed that Hernandez

was associated with the address the informant identified as

his.    The     corrected         affidavit          also     indicated        that       this

address       information             remained        current.          The     corrected

affidavit      would       support       an    inference         that    the    informant

learned Hernandez’s address within approximately the last

12    months,       and    the     IP    address       logs      indicated      that       the

Armanixprincex            Kik    account       was    accessed         from    the     Bronx

within       the    week        before    November          7,   2018.    Taking          into

account that in this case the investigation that ultimately

led    to    Hernandez’s          arrest       and   search       of    his    home       were

actually      commenced          by     the    informant         volunteering         a    tip

about       crime    information          to    NYPD    officers,         it    would      be

highly improbable that the totality of all of the events

the informant described pointing convincingly to criminal

conduct implicating Hernandez had instead a purely innocent

and coincidental explanation. It would also defy applicable

legal doctrine and common sense if such a combination of

circumstances         would       not    suffice       to    support      a    reasonable


                                              105
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 106 of 121



decision     by     a   magistrate     judge     that      the   probable      cause

standard to issue a search warrant had been satisfied.

       Thus, the Court concludes that the corrected affidavit

provides probable cause to believe that Hernandez produced

and possessed child pornography and that evidence of these

crimes      would       be   found    in      his    apartment.        The   Court

accordingly        holds     that    application        of    Franks    does     not

require suppression of evidence obtained pursuant to the

Warrant at issue here.

       3.    Overbreadth

       Hernandez argues that evidence obtained pursuant to

the Warrant must also be suppressed because the Warrant was

unconstitutionally            overbroad.         Specifically,          Hernandez

argues that the Warrant was overbroad because: (1) it was

not limited to electronic devices belonging to Hernandez,

as opposed to his mother, and (2) it permitted seizure of

devices that did not support the Kik messaging app.

       Under      the   Fourth      Amendment,       warrants    must    describe

with   particularity          “the    place     to    be     searched    and    the

persons or things to be seized.” U.S. Const. amend. IV.

This purpose of this requirement is to “to prevent . . .

general, exploratory rummaging in a person's belongings and

the attendant privacy violation.” United States v. Galpin,

720 F.3d 436, 445 (2d Cir. 2013) (quotations and citations


                                        106
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 107 of 121



omitted). To meet this particularity requirement, a warrant

must (1) specify the offense(s) for which law enforcement

established probable cause, (2) “describe the place to be

searched,” and (3) “specify the items to be seized by their

relation to designated crimes.” Id. at 445-446. A warrant

is   overbroad          if    its   “description     of    the    objects    to    be

seized    .   .     .    is    broader   than     can   be     justified    by    the

probable cause upon which the warrant is based.” Id. at 446

(quoting 2 W. LaFave, Search & Seizure § 4.6(a) (5th ed.

2012)); see id. at 448 (holding that warrant authorizing

agents to search for images depicting child pornography was

overbroad where warrant did not provide probable cause to

believe       the        defendant       possessed        or     produced    child

pornography).

      Although in the Second Circuit “there is no settled

formula       for        determining       whether         a     warrant     lacks

particularity,”              district    courts    in     this     Circuit       have

observed that:

      [T]wo factors, above others, tend to define a
      warrant’s insufficient particularity. First, warrants
      are generally found to be insufficiently particular
      where nothing on the face of the warrant tells the
      searching officers for what crime the search is being
      undertaken. Second, warrants will frequently lack
      particularity where they include a general, catch-all
      paragraph or provision, often one authorizing the
      seizure of any or all records of a particular type.




                                          107
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 108 of 121



United      States    v.    Zemlyansky,            945    F.   Supp.       2d   438,    453

(S.D.N.Y. 2013) (quotations and citations omitted).

       a.     Limitations by Crime

       The Court first addresses Hernandez’s argument that

the Warrant was overbroad because it permitted seizure of

devices belonging to Ms. Hernandez. The relevant question

is    not    whether       the    Warrant        Affidavit          provided     probable

cause to believe Ms. Hernandez committed a crime. Rather,

the    question      is     whether        the     Warrant         Affidavit     provided

probable cause to believe evidence of a crime would be

found on the devices that the Warrant authorized to be

searched      and     seized,         even    though       the      Warrant      did    not

expressly limit the category of devices to be seized to

those owned by Hernandez.

       Here, the Warrant was supported by probable cause to

believe      Hernandez      sexually         exploited         a    child   to    produce

child       pornography         and    possessed         and       distributed         child

pornography. The Warrant limited the “[c]omputer devices,

storage      media,       and    related         electronic         equipment”     to     be

searched       and     seized         to     those       “that       may    contain      or

constitute fruits, evidence, and/or instrumentalities” of

the “sexual exploitation of a child, possession, receipt,

and distribution of child pornography,” or attempt to do

the same, in violation of Title 18, United States Code,


                                             108
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 109 of 121



2252A(2)(B),          (a)(5)(B),       (b)(1),           (b)(2),     and       (2).   See

Warrant,       Attachment       A.36    The     Warrant       also        contained     a

protocol       governing       the     review       of     electronically          stored

information       on    any     devices,       which       required       officers     to

“make     reasonable          efforts     to     search           only     for    files,

documents,       or     other      electronically           stored        information”

pertaining       to     those      offenses.         Id.     Thus,        the     Warrant

appropriately limited the devices and electronically stored

information       to    be     searched       and        seized    in     relation    to

specified       crimes       for     which     the       Government        established

probable cause. See Zemlyansky, 945 F. Supp. 2d at 455-57

(collecting cases); United States v. Campos, 221 F.3d 1143,

1147     (10th       Cir.     2000)     (upholding          warrant        authorizing

seizure of computer equipment “which may be, or [is] used

to visually depict child pornography”);                           cf. United States

v. Rosa, 626 F.3d 56, 62 (2d Cir. 2010), cert. denied, 565

U.S.    1236     (2012)      (holding    that        a    warrant        was    overbroad

where    it    did     not    limit    the    devices       to     be     searched    and

seized    to     “any    and    all    electronic          equipment       potentially

used in connection with the production or storage of child

pornography”).




36 Other categories of things to be seized were similarly limited. See
Warrant, Attachment A.


                                         109
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 110 of 121



       The     Court    is    not    persuaded    that    the     Warrant    was

overbroad       because      it   did   not    additionally       restrict    the

devices subject to search and seizure to those identified

as belonging to Hernandez. As the Government rightly points

out,     agents       executing      warrants     to     search     and     seize

electronic devices in multi-person dwellings would confront

substantial practical difficulties if warrants limited the

list of electronic devices to be searched and seized to

those owned or used by a particular person. Agents often

cannot        determine      which      individuals      have     accessed     an

electronic device without seizing and searching it. Accord

Galpin, 720 F.3d 436 (“[I]n the digital realm, . . . the

size or other outwardly visible characteristics of a file

may disclose nothing about its content.”). And whether a

device is within the scope of the warrant surely cannot

turn     on     the    occupants’       representations         regarding     its

ownership. See United States v. Canestri, 518 F.2d 269, 273

(2d Cir. 1975) (holding that a room should not be excluded

from the scope of a search warrant based on an occupant’s

representation that the “room[] . . . ‘belongs’ to a party

not    named     in    the   warrant”     because      concluding    otherwise

would allow occupants to “frustrat[e]” the “purpose of a

search warrant by . . . mere declaration”).




                                         110
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 111 of 121



        The    Court    declines     to    interpret        the    particularity

requirement      as     imposing     an        infeasible     or     impractical

requirement. Indeed, the Second Circuit has explained that

Courts “may tolerate some ambiguity in the warrant so long

as law enforcement agents have . . . describe[d] the items

to   be       seized     with   as        much      particularity       as       the

circumstances reasonably allow.” Galpin, 720 F.3d at 446.

     Although      the    Warrant    may       have   permitted      seizure      of

electronic devices that did not actually contain evidence

of a crime, that does not mean the Warrant was overbroad.

Even “traditional searches for paper records, like searches

for electronic records, have always entailed the exposure

of records that are not the objects of the search to at

least     superficial     examination          in   order    to    identify      and

seize those records that are.” United States v. Ulbrecht,

858 F.3d 71, 100 (2017), abrogated on other grounds by,

Carpenter, 138 S. Ct. 2206.

     b.       The Scope of the Electronic Device Category

     Hernandez         argues   that       the      Warrant       authorized      an

excessively      broad    category        of    electronic        devices   to    be

seized. He asserts that the scope of the electronic device

category should have been limited to devices that support

the Kik application because the Warrant Affidavit did not




                                      111
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 112 of 121



provide probable cause to believe Hernandez was a collector

of child pornography.

     As discussed above, courts infer that a suspect is a

“collector of child pornography, likely to hoard illicit

images” where “circumstances suggest[] that [the suspect]

accessed those images willfully and deliberately, actively

seeking them out to satisfy a preexisting predilection.”

Raymonda, 780 F.3d at 114-115. The inquiry focuses not on

the number of images the suspect is known to possess but on

whether the circumstances indicate he willfully accessed

the images. See id. (explaining that even a defendant who

accessed only “a single file of child pornography” may be

deemed a collector if he “subsequently redistributed that

file to other users”) (citations omitted).

     The    Warrant    Affidavit       provides    probable    cause    to

believe    that   Hernandez     accessed,   viewed,    and     sent    five

videos containing child pornography in Kik messages to the

informant. Moreover, it provides probable cause to believe

that he produced these videos by sexually abusing a minor.

These actions, as recorded on his own social media accounts

and in his own words and images, involve actively seeking

out and deliberately accessing, viewing, and distributing

child     pornography.    The     Warrant    Affidavit        accordingly

provides    probable     cause    to     believe    Hernandez     was    a


                                   112
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 113 of 121



collector of child pornography and likely to retain such

images “in the privacy of [his] home.” Id. at 114. The

Warrant Affidavit also described the methods through which

collectors of child pornography commonly obtain, access,

store, and distribute child pornography.

      Because the Warrant was supported by probable cause to

believe Hernandez was a collector of child pornography, the

Court   is    not     persuaded     that     the    Warrant    authorized       an

excessively        broad    category    of    electronic      devices      to   be

seized.

      4.     Duty to Correct

      Hernandez argues that agents executed the Warrant in

two   stages:      first,     agents   seized,      or    copied    data    from,

electronic      devices       on   November    8,     and,    second,      agents

reviewed this data sometime after November 28. No witness

could testify as to when the agents searched and reviewed

the electronically stored information. The facts, however,

support      the    inference      that      agents      reviewed    the     data

sometime      after     the    Government       dismissed      the    original

complaint on November 28, 2018 and before the Government

filed new charges on January 22, 2019.

      Relying on United States v. Marin-Buitrago, 734 F.2d

889 (2d Cir. 1984), Hernandez asks the Court to suppress

evidence seized during the execution of the Warrant but not


                                       113
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 114 of 121



searched     until    after    November     28    on   the    grounds       that

Mortazavi and Adamczyk had, by that time, learned adverse

facts material to a finding of probable cause.

       In Marin-Buitrago, the Second Circuit confirmed that

“when a definite and material change . . . occur[s] in the

facts underlying the magistrate’s determination of probable

cause” after issuance of a warrant but before execution of

the warrant, the magistrate “must be made aware of any

material     new     or   correcting       information”       so    that     the

magistrate     may    “determine     whether      probable     cause       still

exists.” Id. at 894. In that case, the Second Circuit held

that   the    new    information     learned      between     issuance       and

execution     of    the   warrant    was    not   material     to    probable

cause, and, accordingly, that the warrant was supported by

probable cause when it was executed, rendering suppression

unwarranted. Id. at 894-96.

       Neither party has identified a case in which a court

applied      Marin-Buitrago         to     the    off-site         review     of

electronically        stored    information        subsequent         to     its

seizure,     suggesting    that     Marin-Buitrago’s         application      in

this context is potentially novel. The Government does not

dispute the existence of a duty to correct but argues that

Marin-Buitrago       is    inapposite       because,     based       on     Rule

41(e)(2)(B) of the Federal Rules of Criminal Procedure, the


                                     114
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 115 of 121



Court must conclude that agents fully executed the Warrant

on November 8, 2018 and, after that date, had no duty to

correct information previously provided to the magistrate.

       The   Court    is     not     persuaded      that       Rule    41(e)(2)(B)

forecloses Hernandez’s argument. Rule 41(e)(2)(B) concerns

warrants that “authorize the seizure of electronic storage

media or the seizure or copying of electronically stored

information.”        Fed.    R.    Crim.     P.     41(e)(2)(B).            The    rule

contemplates     that       agents    will    not    review       the       media   or

information until sometime after its seizure. Indeed, the

Rule    provides     that,       “[u]nless    otherwise          specified,         the

warrant      authorizes      a     later     review       of     the     media      or

information     consistent         with    the      warrant.”         Id.         While

recognizing the potential lapse of time between the seizure

and review of data, Rule 41(e)(2)(B) nonetheless provides

that the “time for executing the warrant . . . refers to

the seizure or on-site copying of the media or information,

and not to any later off-site copying or review.” Id. As

the 2009 Advisory Committee Notes explain, the purpose of

Rule 41(e)(2)(B) is to exempt the review of electronically

stored information seized pursuant to a warrant from the

14-day time limit within which a warrant must be executed.

See    United   States      v.     Alston,    No.    15    CR     435,       2016    WL

2609521, at *3 (S.D.N.Y. Apr. 29, 2016).


                                       115
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 116 of 121



       But,    contrary        to    the    Government’s       contention,      this

exemption        does         not         authorize        agents     to      review

electronically stored information regardless of how much

time has passed, or what events have transpired, since the

issuance of the warrant. See id. Rather, the rule reflects

the Advisory Committee’s view that “there is no basis for a

‘one    size     fits        all’    presumptive          period”    within    which

electronically         stored       information       must    be    reviewed.    Id.

(quoting       Fed.     R.     Crim.       P.     42(e)(2)(B),      2009   Advisory

Committee       Notes).        Courts       recognize       that,    despite     the

absence of a bright-line rule, “off-site copying or review”

remains       “subject       to     the     rule     of    reasonableness.”      Id.

(citations omitted). And “delay . . . that results in the

lapse of probable cause” is “unreasonable.” Marin-Buitrago,

734 F.3d at 894; see United States v. Aboshady, 951 F.3d 1,

7 (1st Cir. 2020) (citing Marin-Buitrago and holding that

delayed review of digital information seized pursuant to a

warrant was not unreasonable where “there is no evidence in

the record here that suffices to show that probable cause

had lapsed at the time that any particular search of the

data may have been conducted”).

       The Court must therefore assess the reasonableness of

agents’ subsequent off-site review of electronically stored

information.          Under       Marin-Buitrago,          determining        whether


                                            116
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 117 of 121



investigators breached their duty to report new information

to     the   magistrate            requires     the        Court       to   assess       the

materiality of the new information. See 734 F.2d at 894

(“The duty to report new or correcting information to the

magistrate          does     not     arise      unless       the        information        is

material       to    the     magistrate's        determination              of    probable

cause”).       The    relevant        question        is    whether,        after        “the

addition of the new information” to “the information in the

[original] affidavit,” probable cause continued to exist.

Id. at 895.37

       As    detailed        above,      most        of     the        information        law

enforcement obtained by November 28 was not material to the

magistrate’s         probable       cause      finding.       See       supra     Sections

III.D.2.a       and        III.D.2.b.          The        information            that     law

enforcement knew as of November 28 but that the Court has

not yet deemed immaterial consists of the following: (1)

the    informant       had    purportedly        forgotten          the     Kik    account

name    of   the      person       who   sent    her       the    child     pornography

videos and had deleted all the Kik messages between herself

and the Kik user; (2) the informant did not know the Kik

user’s legal name when she provided the tip but identified

him    based    on     a   picture       and    learned          his    name      from    law



37 This test differs significantly from the Franks analysis in that it
involves no assessment of subjective intent.


                                          117
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 118 of 121



enforcement; (3) the informant met Hernandez in person only

once, approximately 18 months prior to providing the tip;

and (4) the child pornography videos sent via Kik were not

made in Hernandez’s apartment.

      The Court concludes that, taking into consideration

all   the   new     information             along     with       the   information

contained in the original Warrant Affidavit, investigators

had probable cause to believe evidence of child pornography

offenses    would       be     found    in     the     electronically        stored

information seized from Hernandez’s home. First, that the

informant    had        purportedly          forgotten        Hernandez’s        Kik

username    is    not        material       since    the     Warrant      Affidavit

incorporated     the     November       8    Complaint       in   which    Adamczyk

stated   that    she     knew,    based       on     her   own    review    of   the

messages,    that       Armanixprincex          sent       the     messages.     The

informant’s deletion of the Kik messages from her phone

also is not material. She had provided the contents of the

messages to the NYPD and, had she not deleted them, she

would have been in possession of child pornography. To the

extent these new facts would have raised concerns regarding

the   informant’s        credibility,         the     corroboration        of    her

account provided by Adamczyk’s database searches and review

of the messages and videos the informant received would

offset such concerns.


                                        118
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 119 of 121



      Second,      that      the      informant          did       not        know

Armanixprincex’s legal name but rather identified him based

on a picture and learned his name from law enforcement

would not have defeated a finding of probable cause. The

informant identified Armanixprincex as a person living at a

particular      street    address    and     identified        Hernandez        as

Armanixprincex based on a photograph. Adamczyk’s database

searches confirmed that Hernandez lived at the address the

informant provided and thereby corroborated the informant’s

identification of Hernandez as Armanixprincex.

      Third, that the informant had sex with Hernandez only

once approximately 18 months prior and that this was the

only occasion on which she saw his apartment would not be

material. This change in the timeline does not render the

address   information       stale.   The     Warrant     Affidavit        stated

that Adamczyk corroborated the address, and the IP address

collection    logs,      described   in     the    November    8   Complaint,

confirmed that the user of the Armanixprincex Kik account

recently accessed it from the Bronx. Additionally, in the

Section of the Warrant Affidavit describing the “Subject

Premises,”    Adamczyk      stated    she    had    “spoken     with      a   law

enforcement      officer     who     ha[d]        personally       seen       [the

apartment] to effectuate the arrest of ABRAHAM HERNANDEZ by

the   [NYPD].”    Warrant     Aff.    ¶     7.    Even   if    this      updated


                                     119
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 120 of 121



timeline would have cast doubt on the informant’s ability

to   recognize      Hernandez,       Adamczyk’s       database          searches

corroborated the informant’s identification of Hernandez.

     Finally, that agents knew the child pornography videos

were not produced in Hernandez’s apartment did not defeat a

finding of probable cause to believe that evidence would be

found in the electronically stored information seized from

Hernandez’s home. The Kik messages quoted in the November 8

Complaint, incorporated in the original Warrant Affidavit,

quoted messages in which Armanixprincex represented that he

had produced the child pornography videos. The messages, as

described in the November 8 Complaint, also indicated that

Hernandez had willfully accessed, viewed, and distributed

child   pornography.        Even    if     probable     cause     to     believe

Hernandez    produced       child    pornography        would      have     been

lacking,    the   updated      information         would    have        provided

probable    cause      to    believe        that   Hernandez           accessed,

possessed, and distributed child pornography and, moreover,

was a collector of child pornography. See Raymonda, 780

F.3d at 114-115.

     For these reasons, the Court concludes that, “[e]ven

with the supplemental information, the affidavit clearly

establishes,      by    a    fair        probability,      that        evidence”

pertaining to child pornography offenses would be found in


                                     120
Case 1:19-cr-00097-VM Document 40 Filed 06/16/20 Page 121 of 121



the      electronically    stored          information      seized      from

Hernandez’s    home.    Marin-Buitrago,       734   F.2d    at   896.      The

Court    accordingly    declines      to    suppress     evidence    seized

during the execution of the Warrant but not searched until

after November 28, 2018. See id.

                             IV.      ORDER

      For the above reasons, it is hereby

ORDERED    that   the   motion   to    suppress     (Dkt.    No.     14)   of

defendant Abraham Hernandez is DENIED.

SO ORDERED.

Dated:      New York, New York
            16 June 2020



                                             _______________________
                                                   Victor Marrero
                                                      U.S.D.J.




                                   121
